Exhibit 10.7

 

FORM OF

GLORIA JEAN’S

FRANCHISE AGREEMENT

 

 

UNIT NO.:

 

 

 

DATE:

 

 

 

 

 

 

FRANCHISEE:

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

BUSINESS BACKGROUND AND PRELIMINARY AGREEMENTS

 

 

2.

GRANT AND RENEWAL OF FRANCHISE

 

A.

GRANT OF FRANCHISE

 

B.

NON-EXCLUSIVITY

 

C.

RIGHT OF FIRST OPPORTUNITY

 

D.

TERM

 

E.

RENEWAL OF FRANCHISE

 

F.

MANNER OF RENEWAL

 

 

 

3.

DEVELOPMENT AND OPENING OF STORE

 

A.

LEASE OR SUBLEASE OF PREMISES OF STORE

 

B.

DEVELOPMENT OF THE STORE

 

C.

FIXTURES, EQUIPMENT, STOREFRONT, SUPPLIES AND SIGNS

 

D.

STORE OPENING

 

E.

TERMINATION UPON FAILURE OF FRANCHISEE TO OPEN THE STORE

 

F.

GRAND OPENING PROGRAM

 

 

 

4.

TRAINING AND OPERATING ASSISTANCE

 

A.

TRAINING

 

B.

HIRING AND TRAINING OF EMPLOYEES BY FRANCHISEE

 

C.

OPERATING ASSISTANCE

 

 

 

5.

OPERATING MANUAL

 

 

6.

STORE IMAGE AND OPERATING STANDARD

 

A.

CONDITION AND APPEARANCE OF STORE

 

B.

ALTERATIONS TO THE STORE

 

C.

REFURBISHING THE STORE

 

D.

AUTHORIZED PRODUCTS

 

E.

APPROVED BRANDS AND/OR SUPPLIES

 

F.

SUPPLIERS OF COFFEE

 

G.

USE OF SUPPLIES IMPRINTED WITH NAMES AND MARKS

 

H.

STANDARDS OF SERVICE

 

I.

DETERIORATED PRODUCTS AND COMPLAINTS

 

J.

SPECIFICATIONS, STANDARDS AND PROCEDURES

 

K.

COMPLIANCE WITH LAWS AND GOOD BUSINESS PRACTICES

 

L.

MANAGEMENT OF THE STORE

 

M.

CONFLICTING AND COMPETING INTERESTS

 

N.

INSURANCE

 

 

 

7.

PROPRIETARY AND CONFIDENTIAL INFORMATION OF FRANCHISOR

 

 

8.

ADVERTISING AND PROMOTION

 

A.

BY FRANCHISOR

 

i

--------------------------------------------------------------------------------


 

 

B.

MARKETING FUND

 

C.

BY FRANCHISEE

 

D.

WEBSITE

 

 

 

9.

REPORTS, BOOKS AND RECORDS, INSPECTIONS

 

A.

GENERAL REPORTING

 

B.

INSPECTIONS

 

C.

AUDITS

 

 

 

10.

NAMES AND MARKS

 

A.

OWNERSHIP OF NAMES AND MARKS

 

B.

LIMITATIONS ON FRANCHISEE’S USE OF NAMES AND MARKS

 

C.

NOTIFICATION OF INFRINGEMENTS AND CLAIMS

 

D.

DISCONTINUANCE OF USE OF NAME AND/OR MARKS

 

E.

INDEMNIFICATION OF THE FRANCHISEE.

 

 

 

11.

INITIAL FRANCHISE FEE

 

 

12.

ROYALTY FEE

 

A.

AMOUNT OF ROYALTY FEE

 

B.

DEFINITION OF “GROSS SALES”

 

C.

PAYMENT OF ROYALTY FEE AND MARKETING FUND CONTRIBUTION

 

D.

INTEREST ON LATE PAYMENTS AND LATE FEES

 

 

 

13.

TERMINATION OF FRANCHISE

 

A.

TERMINATION BY FRANCHISEE

 

B.

BY FRANCHISOR

 

C.

RIGHT OF FRANCHISOR TO DISCONTINUE PRODUCTS TO FRANCHISEE AFTER NOTICE OF
DEFAULT TO FRANCHISEE

 

D.

CROSS-DEFAULTS, NON-EXCLUSIVE REMEDIES, ETC.

 

 

 

14.

FRANCHISEE’S OBLIGATION UPON TERMINATION OR EXPIRATION

 

A.

PAYMENT OF AMOUNTS OWED TO FRANCHISOR

 

B.

RETURN OF MANUALS.

 

C.

CANCELLATION OF ASSUMED NAMES AND TRANSFER OF PHONE NUMBERS.

 

D.

FRANCHISOR HAS RIGHT TO PURCHASE STORE.

 

E.

COVENANT NOT TO COMPETE

 

F.

CONTINUING OBLIGATIONS

 

 

 

15.

ASSIGNMENT, TRANSFER AND ENCUMBRANCE

 

A.

BY FRANCHISOR

 

B.

FRANCHISEE MAY NOT ASSIGN WITHOUT APPROVAL OF FRANCHISOR

 

C.

ASSIGNMENT TO PARTNERSHIP, LIMITED LIABILITY COMPANY OR CORPORATION

 

D.

FRANCHISOR’S RIGHT OF FIRST REFUSAL

 

E.

DEATH OR PERMANENT DISABILITY OF FRANCHISEE

 

F.

RELEASE, EFFECT OF TRANSFER

 

ii

--------------------------------------------------------------------------------


 

16.

DISPUTE RESOLUTION

 

A.

MEDIATION

 

B.

ARBITRATION

 

C.

WAIVER OF PUNITIVE DAMAGES AND JURY TRIAL.

 

D.

LIMITATION OF CLAIMS.

 

E.

CONSENT TO JURISDICTION.

 

F.

SURVIVAL AND CONSTRUCTION

 

G.

COSTS AND ATTORNEYS’ FEES

 

H.

INJUNCTIVE RELIEF

 

I.

BINDING EFFECT, MODIFICATION AND REPRESENTATIONS

 

 

 

17.

CONSTRUCTION, ETC

 

 

18.

NON-RETENTION OF FUNDS

 

 

19.

SEVERABILITY; SUBSTITUTION OF VALID PROVISIONS

 

 

20.

WAIVERS

 

 

21.

CHOICE OF LAWS

 

 

22.

ENTIRE AGREEMENT

 

 

23.

INDEPENDENT CONTRACTORS AND INDEMNIFICATION

 

 

24.

NOTICES

 

 

25.

EFFECTIVE DATE OF AGREEMENT

 

 

26.

ACKNOWLEDGMENTS

 

iii

--------------------------------------------------------------------------------


 

GLORIA JEAN’S®

FRANCHISE AGREEMENT

 

This Agreement is made and entered into by and between Gloria Jean’s Gourmet
Coffees Franchising Corp., an Illinois corporation (“FRANCHISOR”), with its
principal office at 2144 Michelson Drive, Irvine, California 92612, and
                         (“FRANCHISEE”) whose principal address is
                                                                              .

 

1.                                      BUSINESS BACKGROUND AND PRELIMINARY
AGREEMENTS

 

FRANCHISOR and its affiliated company, Gloria Jean’s Gourmet Coffees Corp.
(“GJGC Corp.”), have developed a full service store offering for retail sale
bulk gourmet coffees, teas, beverages, coffee and tea makers and related
supplies, accessories and gifts.  These stores are known as GLORIA JEAN’S
COFFEES STORES (hereinafter referred to as a “GJC STORE(S)”).  Most GJC STORES
carry beverages for immediate consumption on the premises, including coffee,
espresso, cappuccino and tea.  In addition, some GJC STORES carry pastries,
cookies and baked goods and have seating areas.  FRANCHISOR and GJGC Corp. have
also developed a kiosk concept and a cart concept, both offering beverages and
certain other products offered by GJC STORES (hereinafter referred to as a “GJC
KIOSK(S)” and a “GJC CART(S)”).  (Unless otherwise specified, all references to
GJC STORES herein include GJC KIOSKS and GJC CARTS.)  Products authorized by
FRANCHISOR for sale by GJC STORES are referred to herein as the “PRODUCTS.”  All
such GJC STORES are operated with uniform formats, signs, equipment, layout,
systems, methods, procedures and designs which utilize a unique architectural
design, offer uniform products, and utilize certain trademarks, service marks,
trade dress and other commercial symbols, including “Gloria Jean’s Coffees”
“Gloria Jean’s Coffee Bean” and “Gloria Jean’s.”  (Such trademarks, service
marks and other commercial symbols are hereinafter referred to as the “Names and
Marks.”)  GJC STORES operate at locations that feature a distinctive format and
method of doing business, including color scheme, signs, equipment, layouts,
systems, methods, procedures, designs and marketing and advertising standards
and formats (the “GLORIA JEAN’S System”), any element of which FRANCHISOR can
modify from time-to-time and with which FRANCHISEE will promptly comply.

 

FRANCHISOR grants to qualified persons franchises to own and operate GJC STORES,
GJC KIOSKS and GJC CARTS offering the PRODUCTS authorized and approved by
FRANCHISOR and utilizing the GLORIA JEAN’S System and the Names and Marks. 
FRANCHISEE has applied for a franchise to own and operate a GJC STORE, a GJC
KIOSK or a GJC CART at the premises identified in Paragraph A of Section 2 below
and such application has been approved by FRANCHISOR in reliance upon all of the
representations made therein.

 

FRANCHISEE acknowledges receiving and reading this Agreement and any addenda
hereto and FRANCHISOR’s Uniform Franchise Offering Circular (with all exhibits)
and has been given an opportunity to clarify any provision FRANCHISEE did not
understand. FRANCHISEE further acknowledges that he understands and accepts the
terms, conditions and covenants contained in this Agreement as being reasonably
necessary to maintain FRANCHISOR’s high standards of quality and service and the
uniformity of those standards at all GJC STORES and thereby to protect and
preserve the goodwill of the Names and Marks.

 

--------------------------------------------------------------------------------


 

2.                                      GRANT AND RENEWAL OF FRANCHISE

 

A.                                    GRANT OF FRANCHISE

 

Subject to the provisions of this Agreement, FRANCHISOR hereby grants to
FRANCHISEE a franchise (the “FRANCHISE”) to operate a [  ] GJC STORE or [  ] GJC
KIOSK or [  ] GJC CART (check one) (the “STORE”) and to use the Names and Marks
and the GLORIA JEAN’S System during the Term (as defined below) at the following
location:
                                                                                                                                                                            
(the “Location”).  FRANCHISEE may not relocate the STORE for any purpose,
including, without limitation, a temporary relocation for the purpose of
remodeling, without prior written consent of FRANCHISOR.  FRANCHISEE also may
not sell any PRODUCTS at other locations or through other channels of
distribution without prior written consent of FRANCHISOR, including, without
limitation, utilizing any computer media or electronic media (e.g., World Wide
Web, Internet, Telnet, electronic mail, bulletin boards, FTP, newsgroup and the
like).  Any attempt to do so shall be a material breach hereof.

 

FRANCHISEE acknowledges and agrees that FRANCHISOR’s approval of the Location
does not constitute an assurance, representation or warranty of any kind,
express or implied, as to the suitability of the Location for a GJC STORE. 
FRANCHISOR’s approval of the Location indicates only that FRANCHISOR believes
the Location complies with acceptable minimum criteria established by FRANCHISOR
solely for its purposes as of the time of the evaluation.  FRANCHISEE further
acknowledges and agrees that its acceptance of a franchise for the operation of
a GJC STORE at the Location is based on its own independent investigation of the
suitability of the site.  It shall be the sole responsibility of FRANCHISEE to
undertake site selection and otherwise secure premises for the STORE.

 

B.                                    NON-EXCLUSIVITY

 

The FRANCHISE is a “spot” franchise only and is awarded for a single location
only.  FRANCHISEE does not have and has not paid for, any “exclusive territory”
or any “exclusive,” “protected” or “reserved” territorial or other rights, and
no such rights are granted or will be inferred.  FRANCHISOR (on behalf of itself
and its affiliates) retains all rights with respect to GJC STORES, the Names and
Marks, the sale of PRODUCTS and any other products and services, anywhere in the
world, including, without limitation:  (a) the right to operate or grant others
the right to operate gourmet coffee stores and/or other coffee beverage
facilities under the Names and Marks or any other trademark at such locations as
it deems appropriate regardless of the proximity to the STORE and on such terms
and conditions as FRANCHISOR and its affiliates deem appropriate; (b) the right
to roast, develop, wholesale, market, distribute and sell PRODUCTS through any
channel of distribution (including, without limitation, mail order, the
Internet, and wholesale) under or in association with the Names and Marks or any
other trademark; and (c) the right to roast, develop, wholesale, market,
distribute or sell any other product or service or own or operate any other
business under the Names and Marks or any other trademark.

 

2

--------------------------------------------------------------------------------


 

C.                                    RIGHT OF FIRST OPPORTUNITY

 

If, during the term of this Agreement, FRANCHISEE is in compliance with this
Agreement and FRANCHISOR decides to establish and/or grant a franchisee the
right to establish a GJC STORE in the shopping mall in which the STORE is
located, FRANCHISOR will give FRANCHISEE the opportunity to be considered for
such GJC STORE.  In those circumstances, FRANCHISOR will provide FRANCHISEE with
notification of its intent, and may require FRANCHISEE to submit to FRANCHISOR,
within thirty (30) days after FRANCHISOR’s notification, any information and
material that FRANCHISOR then typically considers in selecting franchisees and
granting franchises in order to determine whether FRANCHISEE’s application
should be accepted. FRANCHISEE acknowledges the foregoing right of opportunity
is only available if the STORE is located in a shopping mall and that
FRANCHISOR’s obligation to consider FRANCHISEE for additional GJC STORES apply
only with respect to GJC STORES to be located in the same shopping mall as the
STORE.  In the event FRANCHISOR accepts FRANCHISEE’s application, FRANCHISEE
must acquire an additional franchise for the operation of the GJC STORE by
executing FRANCHISOR’s then current form of franchise agreement and paying
FRANCHISOR the then current initial franchise fee.

 

D.                                    TERM

 

Subject to earlier termination pursuant to Section 13, the term of this
Agreement shall begin on the effective date of this Agreement as provided in
Section 25 and end on the ten (10) year anniversary of such effective date or
the expiration of the initial term of the lease or sublease for the STORE,
whichever shall first occur (the “Term”).

 

E.                                      RENEWAL OF FRANCHISE

 

If upon expiration of the initial term of the FRANCHISE: (1) FRANCHISEE has
fully and continuously complied with this Agreement and all other agreements
with FRANCHISOR (and/or any affiliate of FRANCHISOR), in each case without any
defaults, cured or uncured, during the Term; and (2) FRANCHISEE maintains
possession of the premises of the STORE and, prior to any renewal term
beginning, refurbishes, remodels, expands and otherwise brings the STORE and its
operation into full compliance with all then-applicable standards (including
then-applicable design standards, including equipment) applicable to franchises
awarded for new GJC STORES and in compliance with any lease or sublease
requirements applicable to the STORE premises, then FRANCHISEE shall have the
right to renew the FRANCHISE for a single additional term for a period of ten
(10) years or the remaining term of the lease or sublease, whichever is less;
provided, however, that in no event shall FRANCHISOR be obligated to negotiate
or obtain any renewal, extension or otherwise of any lease or sublease, or
solicit or accept any proposal from the landlord (or other person/entity
controlling the premises) for a renewal, extension or otherwise of any lease or
sublease, even if on the same terms and conditions as have previously been
applicable to the premises.

 

Such renewal shall be with payment of a non-refundable (unless renewal is
denied) renewal franchise fee equal to fifty percent (50%) of FRANCHISOR’s
then-current initial franchise fee for a first GJC STORE franchise.  FRANCHISEE
(and its owners) must also

 

3

--------------------------------------------------------------------------------


 

execute a general release in a form approved by FRANCHISOR releasing any and all
claims, liabilities and/or obligations against FRANCHISOR and its affiliates,
officers, directors, employees, agents, successors and assigns.

 

In connection with any renewal, FRANCHISEE must meet FRANCHISOR’s then-current
qualification and training requirements.  FRANCHISOR may require FRANCHISEE
and/or any of its personnel to attend and successfully complete any retraining
program(s), and at such times and location(s), as FRANCHISOR then specifies. 
There will be no charge for any retraining program(s), but FRANCHISEE will be
responsible for all compensation, travel, meals, lodging and other expenses of
its personnel.

 

F.                                      MANNER OF RENEWAL

 

Renewal of the FRANCHISE shall be effected by the execution by FRANCHISOR and
FRANCHISEE of FRANCHISOR’s then-current form of franchise agreement (which may
provide for higher royalty fees and advertising contributions and other
significant provisions of which may vary, but without any further term,
successor franchise or right of renewal), general releases and all other
agreements and legal instruments and documents then customarily used by
FRANCHISOR in the grant of franchises for the ownership and operation of a GJC
STORE.  FRANCHISEE agrees to notify FRANCHISOR not more than nine (9) months nor
less than six (6) months prior to expiration of the Term in writing of
FRANCHISEE’s election to renew the FRANCHISE and pay the renewal fee at the same
time.  If FRANCHISOR refuses to renew the FRANCHISE, FRANCHISOR shall state the
reasons for its refusal.  Failure or refusal by FRANCHISEE to execute such
agreements, instruments and documents necessary to renew the FRANCHISE within
sixty (60) days after delivery thereof to FRANCHISEE shall be deemed an election
by FRANCHISEE not to renew the FRANCHISE.

 

3.                                      DEVELOPMENT AND OPENING OF STORE

 

A.                                    LEASE OR SUBLEASE OF PREMISES OF STORE

 

FRANCHISEE will contemporaneously with the execution of this Agreement or such
later date specified by FRANCHISOR, lease or sublease the Location in the form
and manner prescribed by FRANCHISOR and deliver a copy of such lease or sublease
to FRANCHISOR at least 15 days prior to the execution thereof.  FRANCHISOR has
the right to review and approve any lease or sublease for the premises of the
STORE.  FRANCHISEE agrees not to execute any lease or sublease which has not
been approved in writing by FRANCHISOR.  FRANCHISEE shall neither create nor
purport to create any obligations on behalf of FRANCHISOR, not grant or purport
to grant to the landlord thereunder any rights against FRANCHISOR, nor agree to
any other term, condition, or covenant which is inconsistent with any provision
of this Agreement.  The lease obtained by FRANCHISEE shall be collaterally
assigned to FRANCHISOR pursuant to the terms of FRANCHISOR’s standard collateral
assignment of lease form, to secure the performance by FRANCHISEE of its
obligations hereunder.  The lease or sublease for the premises of the STORE
shall contain substantially the following provisions:

 

4

--------------------------------------------------------------------------------


 

(1)           “Anything contained in this lease to the contrary notwithstanding,
Lessor agrees that, without its consent, this lease and the right, title and
interest of the Lessee hereunder, may be assigned by the Lessee to Gloria Jean’s
Gourmet Coffees Franchising Corp. or its designee; provided that said
corporation shall execute such documents evidencing its agreement to thereafter
keep and perform, or cause to be kept and performed, all of the obligations of
the Lessee arising under this lease from and after the time of such assignment.”

 

(2)           “Lessee hereby agrees that Lessor may, upon the written request of
Gloria Jean’s Gourmet Coffees Franchising Corp., disclose to said corporation
all reports, information or data in Lessor’s possession with respect to sales
made in, upon or from the leased premises.”

 

(3)           “Lessor shall give written notice to Gloria Jean’s Gourmet Coffees
Franchising Corp. concurrently with the giving of such notice to Lessee of any
default or non-renewal by Lessee under the lease and the said corporation shall
have, after the expiration of the period during which the Lessee may cure such
default, an additional fifteen (15) days to cure, at its sole option, any such
default.”

 

(4)           “Gloria Jean’s Gourmet Coffees Franchising Corp. or its designee
will have an option, without cost or expense to Gloria Jean’s Gourmet Coffees
Franchising Corp. or its designee, to assume the lease upon termination or
expiration of the Franchise Agreement for any reason.”

 

The lease may not contain any non-competition covenant which purports to
restrict FRANCHISOR, its affiliates or any of FRANCHISOR’s franchisees or
licensees from operating a GJC STORE or any other retail establishment.

 

B.                                    DEVELOPMENT OF THE STORE

 

Following the effective date and prior to any construction or renovation of the
STORE, FRANCHISOR shall provide FRANCHISEE with copies of FRANCHISOR’s standard
specifications for the design and layout of a typical GJC STORE and required
leasehold improvements.  FRANCHISEE shall, in all respects, comply with all such
specifications and criteria unless FRANCHISOR shall, in writing, agree to
modifications thereof.  FRANCHISEE shall employ licensed architects, engineers
and general contractors, at its sole cost and expense, to prepare such
architectural, engineering and construction drawings and site plans
(collectively referred to as the “Constructions Documents”), and/or to modify
the standard Construction Documents which  may be provided by FRANCHISOR; and to
obtain all permits required to construct, remodel, renovate, and/or equip the
STORE.  All such Construction Documents, and all modifications and revisions
thereto, shall be submitted to FRANCHISOR for its prior review and approval
before FRANCHISEE’s commencement of construction pursuant thereto.  FRANCHISOR
may, from time to time, provide a list of recommended architects and/or general
contractors.

 

When completed, the STORE shall in all respects strictly comply with
FRANCHISOR’s specifications therefor, as modified or revised if applicable with
FRANCHISOR’s prior written consent.  FRANCHISEE must submit to FRANCHISOR one
(1) set of “Project Record Drawings” within sixty (60) days of the STORE
opening.  “Project

 

5

--------------------------------------------------------------------------------


 

Record Drawings” are hereby defined as the set of Construction Documents that
are marked to show the changes made in the field, with particular attention paid
to the information on concealed elements (e.g. underground utilities) that
cannot be readily identified at a later time.  Such drawings should be clearly
marked as “Project Record Drawings.”

 

C.                                    FIXTURES, EQUIPMENT, STOREFRONT, SUPPLIES
AND SIGNS

 

FRANCHISEE agrees to use in the operation of the STORE those fixtures, items of
equipment, supplies and signs that FRANCHISOR has approved for a GJC STORE as
meeting its specifications and standards for appearance, function, design,
quality and performance.  FRANCHISEE further agrees to place or display at the
premises of the STORE (interior and exterior) only such signs, emblems,
lettering, logos and display materials that are from time to time approved in
writing by FRANCHISOR.  If FRANCHISEE proposes to purchase, lease or otherwise
use any fixture, equipment, supply or sign which is not then approved by
FRANCHISOR, FRANCHISEE shall first notify FRANCHISOR in writing and shall submit
to FRANCHISOR sufficient specifications, photographs, drawings and/or other
information or samples for a determination by FRANCHISOR of whether such
fixture, equipment, supply or sign complies with its specifications and
standards, which determination shall be made and communicated in writing to
FRANCHISEE within a reasonable time.

 

D.                                    STORE OPENING

 

FRANCHISEE agrees to use its best efforts to merchandise the STORE as soon as
possible after obtaining possession of the STORE premises and to open the STORE
for business and commence the conduct of its business by the period required by
FRANCHISEE’s lease or sublease or, if sooner, within five (5) days after notice
from FRANCHISOR that it is in suitable condition therefor.  FRANCHISOR may, as
it may so deem appropriate, supply an employee who will for a period up to seven
(7) days assist FRANCHISEE in the opening of the STORE.

 

E.                                      TERMINATION UPON FAILURE OF FRANCHISEE
TO OPEN THE STORE

 

If FRANCHISEE fails to lease or sublease the STORE premises as required by
Paragraph A of this Section 3, or fails to proceed with the merchandising of the
STORE as required by or fails to open the STORE by the date required in
Paragraph E of this Section 3,  FRANCHISOR, at its sole option, shall have the
right to terminate this Agreement effective upon giving written notice to
FRANCHISEE.

 

F.                                      GRAND OPENING PROGRAM

 

FRANCHISEE agrees to spend between One Thousand Dollars ($1,000.00) and Four
Thousand Dollars ($4,000.00) to conduct grand opening advertising and
promotions, such advertising and promotions (which must be approved in advance
in writing by FRANCHISOR) to occur within the four (4) month period following
the opening of the STORE for business.

 

6

--------------------------------------------------------------------------------


 

4.                                      TRAINING AND OPERATING ASSISTANCE

 

A.                                    TRAINING

 

Prior to the opening of the STORE, FRANCHISOR shall furnish and FRANCHISEE (or
the Managing Owner (as defined in Section 6.L) if FRANCHISEE is a business
entity) shall attend and complete to FRANCHISOR’s satisfaction a training
program on the operation of a GJC STORE, furnished at such time and place as
FRANCHISOR may designate.  Such training will be given by FRANCHISOR without
charge; provided that FRANCHISEE shall be solely responsible for the
compensation of the trainees as well as such trainees’ travel, lodging and
personal expenses.  Such training will consist of and four (4) to five (5) weeks
of in store training, three (3) days of classroom training, and such additional
days as FRANCHISOR may elect of training.  If FRANCHISEE (or the Managing Owner)
fails to complete training to FRANCHISOR’s satisfaction, FRANCHISOR may require
such person to undergo further training by FRANCHISOR at a time scheduled by
FRANCHISOR, until FRANCHISOR is satisfied that FRANCHISEE (or the Managing
Owner) has satisfactorily completed the training course.  In such event,
FRANCHISEE shall advance or reimburse, at FRANCHISOR’s option, all direct and
indirect costs and expenses that FRANCHISOR may incur for the wages, lodging,
subsistence and travel of FRANCHISOR’s personnel for the duration of the
extended training and shall pay FRANCHISOR the then-current standard training
fee charged by FRANCHISOR.

 

B.                                    HIRING AND TRAINING OF EMPLOYEES BY
FRANCHISEE

 

FRANCHISEE shall hire all employees of the STORE, be exclusively responsible for
the terms of their employment and compensation and implement a training program
for employees of the STORE in compliance with FRANCHISOR’s standards. 
FRANCHISEE agrees to maintain at all times a staff of trained employees
sufficient to operate the STORE in compliance with FRANCHISOR’s standards. 
FRANCHISEE agrees that all management personnel hired by FRANCHISEE may be
required to sign an agreement containing non-competition and confidential
information covenants substantially similar to those contained in Paragraph E of
Section 14 and in Section 7 herein.

 

C.                                    OPERATING ASSISTANCE

 

FRANCHISOR will advise FRANCHISEE from time to time of operating problems of the
STORE disclosed by reports submitted to or inspections made by FRANCHISOR. 
Further, FRANCHISOR will furnish to FRANCHISEE such assistance in connection
with the operation of the STORE as is from time to time deemed appropriate by
FRANCHISOR.  Operating assistance may consist of advice and guidance with
respect to:

 

(1)           methods and operating procedures utilized by a GJC STORE or the
STORE;

 

(2)           additional products and services authorized for a GJC STORE;

 

(3)           purchasing of PRODUCTS and supplies;

 

7

--------------------------------------------------------------------------------


 

(4)           formulating and implementing advertising, merchandising and 
promotional programs; and

 

(5)           the establishment of administrative, bookkeeping, accounting,
inventory control, sales training and general operating procedures for the
proper operation of a GJC STORE.

 

FRANCHISEE understands and agrees that all advice and guidance provided by
FRANCHISOR is only supportive of the operation of the STORE and that the overall
success of the STORE is primarily dependent upon FRANCHISEE’s business abilities
and efforts.  FRANCHISOR will not charge FRANCHISEE for such operating
assistance unless such operating assistance is made necessary by FRANCHISEE’s
failure to comply with this Agreement or if FRANCHISEE requests operating
assistance in excess of what is normally provided by FRANCHISOR.  Any such
charges will be reasonable and payable upon FRANCHISEE’s receipt of an invoice
for the same.

 

5.                                      OPERATING MANUAL

 

                FRANCHISOR will loan to FRANCHISEE during the term of the
FRANCHISE one copy of an operating manual, which consists of one or more manuals
(hereinafter referred to as the “OPERATING MANUAL”), for a GJC STORE containing
mandatory and suggested specifications, standards and operating procedures
prescribed from time to time by FRANCHISOR for a GJC STORE and information
relative to other obligations of FRANCHISEE hereunder.  FRANCHISOR shall have
the right to add to and otherwise modify the OPERATING MANUAL from time to time
to reflect changes in the type or quantity of authorized PRODUCTS, standards of
service or product quality, the operation of a GJC STORE or to meet
competition.  Any such addition or modification takes precedence over all prior
communications and in the event of a dispute, the master OPERATING MANUAL
maintained at FRANCHISOR’s office shall control.  The provisions of the
OPERATING MANUAL as modified from time to time by FRANCHISOR and communicated to
FRANCHISEE constitute provisions of this Agreement and as such are binding upon
FRANCHISEE.  The OPERATING MANUAL contains proprietary information of FRANCHISOR
and FRANCHISEE agrees to keep the OPERATING MANUAL and information contained
therein confidential at all times during and after the term of the FRANCHISE.

 

6.                                      STORE IMAGE AND OPERATING STANDARD

 

A.                                    CONDITION AND APPEARANCE OF STORE

 

FRANCHISEE agrees to maintain the condition and appearance of the STORE
consistent with the image of a GJC STORE as an attractive, clean, convenient and
efficiently operated specialty shop offering high quality PRODUCTS and efficient
and courteous service, and pleasant ambiance.  FRANCHISEE agrees to effect such
maintenance of the STORE as is reasonably required from time to time to maintain
such condition, appearance and efficient operation, including, without
limitation, replacement of worn out or obsolete fixtures, equipment and signs,
repair of the interior and exterior of the STORE and periodic cleaning and
decorating or as is required by FRANCHISEE’s lease or sublease.  FRANCHISEE
shall also replace and/or

 

8

--------------------------------------------------------------------------------


 

add additional fixtures and equipment which FRANCHISOR at a later day may
require to be installed in all the GJC STORES.  If at any time in FRANCHISOR’s
reasonable judgment the general state of repair, appearance or cleanliness of
the premises of the STORE or its fixtures, equipment or signs does not meet
FRANCHISOR’s standards therefor, FRANCHISOR shall so notify FRANCHISEE,
specifying the action to be taken by FRANCHISEE to correct such deficiency.  If
FRANCHISEE fails or refuses to initiate within fifteen (15) days after receipt
of such notice or such lesser period required by the lease or sublease, and
thereafter continue a bona fide program to undertake and complete any such
required maintenance, FRANCHISOR shall have the right (in addition to its rights
under Section 13), but shall not be obligated, to enter upon the premises of the
STORE and effect such repairs, painting and replacement of fixtures, equipment
or signs on behalf of FRANCHISEE and FRANCHISEE shall pay the entire costs
therefor to FRANCHISOR on demand.

 

B.                                    ALTERATIONS TO THE STORE

 

FRANCHISEE shall make no material alterations to the leasehold improvements or
appearance of the STORE nor shall FRANCHISEE make any material replacements of
or alterations to the fixtures, equipment or signs of the STORE without prior
written approval by FRANCHISOR and any approval that may be necessary under the
lease or sublease for the premises.

 

C.                                    REFURBISHING THE STORE

 

At FRANCHISOR’s request, which shall not be more than once every five (5) years,
FRANCHISEE shall refurbish the STORE at its own expense to conform to the
building design, trade dress, color schemes, and presentation of the Names and
Marks in a manner consistent with the image then in effect for new GJC STORES
under the GLORIA JEAN’S System, including, without limitation, remodeling,
redecoration, structural changes, and modifications to existing improvements and
equipment.

 

D.                                    AUTHORIZED PRODUCTS

 

The presentation of a uniform image to the public and the offering of uniform
product lines is an essential element of a successful franchise system. 
FRANCHISEE therefore agrees that the STORE will offer brands and types of
PRODUCTS and services from time to time specified by FRANCHISOR.  FRANCHISEE
further agrees that the STORE will not, without prior written approval by
FRANCHISOR, offer any other products or services nor shall the STORE or the
premises which it occupies be used for any purpose other than the operation of a
GJC STORE in compliance with this Agreement and FRANCHISEE’s lease or sublease
for the premises.

 

E.                                      APPROVED BRANDS AND/OR SUPPLIES

 

The reputation and goodwill of GJC STORES is based upon, and can be maintained
only by, the sale of high-quality products.  FRANCHISEE therefore agrees that
the STORE will only offer for sale authorized PRODUCTS as specified by
FRANCHISOR and other products approved for the STORE from time to time as being
acceptable and from approved suppliers.  The term PRODUCTS as used in this
Agreement, include all products

 

9

--------------------------------------------------------------------------------


 

hereafter approved and/or developed by FRANCHISOR.  FRANCHISOR may from time to
time modify the list of approved brands and/or suppliers and FRANCHISEE shall
not, after receipt in writing of such modification, reorder any brand or from
any supplier which has been determined to be no longer of acceptable quality. 
Subject to Section 6.F. below, if FRANCHISEE proposes to sell any product of a
brand which has not been approved as being acceptable or from a supplier which
has not been approved, it shall first notify FRANCHISOR in writing and submit
sufficient photographs, drawings, specifications, samples and/or other
information concerning the product and/or the supplier and FRANCHISOR shall,
within a reasonable time, notify FRANCHISEE in writing whether or not such
proposed brand and/or such proposed supplier is acceptable.  FRANCHISOR may
approve a supplier for any PRODUCTS and may approve a supplier only as to
certain PRODUCTS.  FRANCHISOR may concentrate purchases with one or more
suppliers to obtain lower prices and/or the best advertising support and/or
services for a group of GJC STORES owned or franchised by FRANCHISOR or its
affiliates.  FRANCHISOR and its affiliates reserve the right to receive revenue
from approved suppliers based on transactions with franchisees and FRANCHISOR
(or its affiliate).  Approval of a supplier may be conditioned on requirements
related to the frequency of delivery, standards of service, including prompt
attention to customer complaints, consistency and reliability and may be
temporary pending a further evaluation of such supplier by FRANCHISOR. 
FRANCHISOR will require any supplier applying for approval to allow FRANCHISOR
or its affiliates to inspect the proposed supplier’s facilities to assist
FRANCHISOR in determining if the proposed supplier meets FRANCHISOR’s criteria. 
FRANCHISEE shall at all times maintain an adequate and representative inventory
of PRODUCTS, sufficient in quality, quantity and variety, to satisfy customer
demand and realize the full potential of the STORE, as prescribed from time to
time by FRANCHISOR.  The inventory of the STORE shall contain a representative
number of each “Gloria Jean’s” brand or other private brands of FRANCHISOR which
shall be given representative display area.  FRANCHISOR shall not have any
liability to FRANCHISEE if FRANCHISOR is at any time unable for any reason to
offer any “Gloria Jean’s” brand or other brand of PRODUCTS for purchase by
FRANCHISEE or at competitive prices.  Certain PRODUCTS may be offered by an
affiliate of FRANCHISOR.

 

F.                                      SUPPLIERS OF COFFEE

 

In recognition that the quality and uniformity of the coffee carried by GJC
STORES are of paramount importance to the reputation and goodwill of GJC STORES,
FRANCHISEE must purchase all coffee offered at the STORE from GJGC Corp.  In the
event GJGC Corp. ceases supplying FRANCHISEE with coffee, FRANCHISOR will
designate another supplier or suppliers of coffee.  In such event, FRANCHISEE
may propose a supplier to FRANCHISOR in accordance with the procedure for
obtaining approval of suppliers with respect to other PRODUCTS offered by
FRANCHISEE, set forth in Section 6.E. above.  In addition to the criteria listed
in Section 6.E. a proposed supplier must also meet FRANCHISOR’s criteria as to
the size of the coffee bean, the method of preparation of the bean, the region
of origin of the bean, the quality of flavoring used in bean preparation the
consistency of bean color and moisture content after roasting, the type of
packaging and the type of roaster used.  FRANCHISOR will require any supplier
applying for approval to allow FRANCHISOR or its affiliates to inspect the
proposed supplier’s roasting facilities and green bean purchase contracts to
assist FRANCHISOR in determining if the proposed supplier meets FRANCHISOR’s
criteria.

 

10

--------------------------------------------------------------------------------


 

G.                                    USE OF SUPPLIES IMPRINTED WITH NAMES AND
MARKS

 

FRANCHISEE shall in the operation of the STORE use displays, boxes, bags, paper,
forms, packaging materials, labels and other paper and plastic products and
supplies imprinted with the Names and Marks as prescribed from time to time by
FRANCHISOR.

 

H.                                    STANDARDS OF SERVICE

 

The STORE shall at all times give prompt, courteous and efficient service to its
customers.  FRANCHISEE and the STORE shall in all dealings with customers,
suppliers and the public adhere to the highest standards of honesty, integrity,
fair dealing and ethical conduct.

 

I.                                         DETERIORATED PRODUCTS AND COMPLAINTS

 

FRANCHISEE shall not advertise, offer for sale or sell any damaged, molded or
deteriorated PRODUCTS or PRODUCTS which are “out of date” as provided in the
OPERATING MANUAL or as specified on the PRODUCT itself.  All damaged, molded,
deteriorated or “out of date” PRODUCTS shall be withdrawn from sale and removed
from the STORE.  All reasonable complaints by customers shall be honored
pursuant to the policy set forth in the OPERATING MANUAL.

 

J.                                      SPECIFICATIONS, STANDARDS AND PROCEDURES

 

FRANCHISEE agrees to comply with all mandatory specifications, standards and
operating procedures (whether contained in the OPERATING MANUAL or any other
document or notice) relating to the operation of a GJC STORE and the STORE,
including, without limitation, those relating to:

 

(1)           type, quality and shelf life of PRODUCTS offered;

 

(2)           PRODUCT dating programs, including removal of “out of date”
PRODUCT;

 

(3)           merchandising techniques;

 

(4)           the safety, maintenance, cleanliness, function and appearance of
the STORE premises and its fixtures, equipment and signs;

 

(5)           uniforms and aprons to be worn by and general appearance of STORE
employees;

 

(6)           use of Names and Marks;

 

(7)           hours during which the STORE will be open for business;

 

(8)           use and retention of standard forms;

 

(9)           use and illumination of signs, posters, displays, standard formats
and similar items; and

 

11

--------------------------------------------------------------------------------


 

(10)         identification of FRANCHISEE as the owner of the STORE.

 

Mandatory specifications, standards and operating procedures prescribed from
time to time by FRANCHISOR in the OPERATING MANUAL or otherwise communicated to
FRANCHISEE in writing, shall constitute provisions of this Agreement as if fully
set-forth herein.  All references herein to this Agreement shall include all
such mandatory specifications, standards and operating procedures.  Though
FRANCHISOR retains the right to establish and periodically modify such mandatory
specifications, standards and operating procedures which FRANCHISEE has agreed
to maintain in the operation of the STORE, FRANCHISEE retains the right and sole
responsibility for the day-to-day management and operation of the STORE and the
implementation and maintenance of such mandatory specifications, standards and
operating procedures at the STORE.

 

K.                                    COMPLIANCE WITH LAWS AND GOOD BUSINESS
PRACTICES

 

FRANCHISEE shall secure and maintain in force all required licenses, permits and
certificates relating to the operation of the STORE and shall operate the STORE
in full compliance with all applicable laws, ordinances and regulations,
including, without limitation, all government regulations relating to handling
of food products, occupational hazards and health, worker’s compensation
insurance, unemployment insurance and withholding and payment of federal, state
and local income taxes, social security taxes and sales taxes.  All advertising
and promotion by FRANCHISEE shall be completely factual and shall conform to the
highest standards of ethical advertising.  FRANCHISEE agrees to refrain from any
business or advertising practice which may be injurious to the business of
FRANCHISOR and the goodwill associated with the Names and Marks and other GJC
STORES.

 

L.                                     MANAGEMENT OF THE STORE

 

The STORE shall be managed by FRANCHISEE.  If FRANCHISEE is a corporation,
partnership or limited liability company, one of the owners of FRANCHISEE must
be designated as the “Managing Owner” who must be a natural person who owns and
controls not less than ten percent (10%) of the equity and voting power of
FRANCHISEE. FRANCHISEE (or the Managing Owner) must have at least two (2) years
of retail or restaurant management experience.  FRANCHISEE (or the Managing
Owner) must complete, to the satisfaction of FRANCHISOR, the training program. 
If FRANCHISEE (or the Managing Owner) has completed the franchise training,
FRANCHISEE shall be qualified to train its managers.  If and in the event
FRANCHISOR, in its sole discretion, determines that the FRANCHISEE (or the
Managing Owner) is not properly performing his duties, FRANCHISOR shall advise
FRANCHISEE and FRANCHISEE shall take such corrective measures as are necessary
to immediately rectify the situation.  FRANCHISEE shall keep FRANCHISOR informed
at all times of the identity of any Managing Owner(s) of the STORE.

 

M.                                  CONFLICTING AND COMPETING INTERESTS

 

FRANCHISEE agrees that FRANCHISEE will at all times faithfully, honestly and
diligently perform its obligations hereunder, that it will continuously exert
its best efforts to promote and enhance the business of the STORE and that it
will not engage in any business or

 

12

--------------------------------------------------------------------------------


 

other activity that will conflict with its obligations hereunder.  FRANCHISEE
shall not divert elsewhere any trade, commerce or business which ordinarily
would be transacted by FRANCHISEE in or from the STORE and to this end,
FRANCHISEE shall not at any time sell or rent to anyone any list of customers or
permit the use of such list by anyone for any purpose other than the mailing of
advertising material for the STORE.  FRANCHISEE further agrees that neither
FRANCHISEE nor any of its owners (through a member of the immediate family of
FRANCHISEE or an owner of FRANCHISEE or otherwise) will, during the term of the
FRANCHISE, have any interest as an owner of (except of publicly-traded
securities or interests in other GJC STORES pursuant to other franchise
agreements with FRANCHISOR or its affiliates), or assist or perform services as
a director, officer, employee, consultant, representative, agent, or in any
other capacity for, any other business principally offering products
substantially similar to the PRODUCTS then being offered by the majority of the
GJC STORES, nor will they have any interest, as aforesaid, in any entity which
franchises or otherwise grants to others the right to sell products similar to
the PRODUCTS then being offered by the majority of the GJC STORES.

 

N.                                    INSURANCE

 

FRANCHISEE shall obtain and maintain insurance coverage with an insurance
company approved by FRANCHISOR, which approval shall not be unreasonably
withheld as follows:

 

(1)           comprehensive general liability insurance (including products
liability); with coverage of $2,000,000.00 to $4,000,000.00 combined single
limit for death, personal injury, and $100,000.00 property damage coverage;

 

(2)           business liability annual aggregate coverage of $4,000,000;

 

(3)           business interruption insurance, including Continuing Royalty
coverage, for 12 months after casualty, in amounts equal to at least $150,000;

 

(4)           workers’ compensation insurance coverage of $1,000,000 per
employee, $1,000,000 per accident, $1,000,000 per disease; and

 

(5)           windstorm, fire, and extended coverage insurance, insuring the
construction of improvements and completed STORE operated by FRANCHISEE, for the
full replacement value thereof.

 

In the event of damage to the STORE covered by insurance, the proceeds of any
such insurance shall be used to restore the STORE to its original condition (but
in accordance with FRANCHISOR’s then-current standards and specifications) as
soon as possible, unless such restoration is prohibited by the lease or
FRANCHISOR has otherwise consented to in writing.  FRANCHISEE shall promptly
provide to FRANCHISOR proof of such insurance coverage upon the obtaining of
such insurance, and at such other times upon the request of FRANCHISOR.

 

FRANCHISEE shall, prior to opening the STORE, file with FRANCHISOR, certificates
of such insurance and shall promptly pay all premiums on the policies as they
become due. All such liability insurance policies shall name FRANCHISOR and its
affiliates as

 

13

--------------------------------------------------------------------------------


 

additional insureds.  In addition, the policies shall contain a provision
requiring 30 days prior written notice to FRANCHISOR of any proposed
cancellation, modification, or termination of insurance.  If FRANCHISEE at any
time fails or refuses to maintain in effect any insurance coverage required by
FRANCHISOR, or to furnish satisfactory evidence thereof, FRANCHISOR, at its
option and in addition to its other rights and remedies hereunder, may, but need
not, obtain such insurance coverage, on behalf of FRANCHISEE, and FRANCHISEE
shall promptly execute any applications or other forms or instruments required
to obtain any such insurance and pay to FRANCHISOR, on demand, any costs and
premiums incurred by FRANCHISOR.

 

7.                                      PROPRIETARY AND CONFIDENTIAL INFORMATION
OF FRANCHISOR

 

FRANCHISEE acknowledges and agrees that FRANCHISOR possesses certain
confidential and proprietary information in which FRANCHISOR possesses valuable
industrial and intellectual property rights consisting of the methods,
techniques, formats, specifications, procedures, information, systems, methods
of business management, sales and promotion techniques and knowledge of and
experience in the operation and franchising of GJC STORES (the “Confidential
Information”).  FRANCHISOR will disclose such parts of the Confidential
Information as are required for the operation of a GJC STORE to FRANCHISEE in
furnishing FRANCHISEE the training program, the OPERATING MANUAL and in guidance
furnished to FRANCHISEE during the term of the FRANCHISE.

 

FRANCHISEE acknowledges and agrees that it will not acquire any interest in the
Confidential Information, other than the right to utilize it in the development
and operation of the STORE during the term of the FRANCHISE, and that the use or
duplication of the Confidential Information in any other business would
constitute an unfair method of competition with FRANCHISOR and other GJC STORE
franchisees.  FRANCHISEE acknowledges that the Confidential Information is
disclosed to FRANCHISEE solely on the condition that FRANCHISEE agrees, and
FRANCHISEE does hereby agree, that FRANCHISEE (and each of its owners, if the
FRANCHISEE is a company, partnership or limited liability company):  (1) will
not use the Confidential Information in any other business or capacity; (2) will
maintain the absolute confidentiality of the Confidential Information during and
after the term of this Agreement; (3) will not make unauthorized copies of any
portion of the Confidential Information disclosed in written form; and (4) will
adopt and implement all reasonable procedures prescribed from time to time by
FRANCHISOR to prevent unauthorized use or disclosure of the Confidential
Information, including without limitation, requiring (a) all owners, officers,
directors, managing members, and full time managers of FRANCHISEE and any other
employee of FRANCHISEE designated by FRANCHISOR to execute confidentiality and
non-competition agreements in the form attached hereto as Exhibit B (the
“Confidentiality and Non-Competition Agreement”) and (b) any other person who
will have access to Confidential Information to execute confidentiality
agreements in the form attached hereto as Exhibit C (the “Confidentiality
Agreement”).

 

Notwithstanding anything to the contrary contained in this Agreement, the
restrictions on FRANCHISEE’s disclosure and use of the Confidential Information
shall not apply to (a) information, processes or techniques which are or become
generally known by operators of businesses that are competitive with franchisees
of FRANCHISOR, other than through

 

14

--------------------------------------------------------------------------------


 

disclosure (whether deliberate or inadvertent) by FRANCHISEE; or (b) disclosure
of Confidential Information in judicial, arbitral or administrative proceedings
to the extent FRANCHISEE is legally compelled to disclose such information,
provided FRANCHISEE shall have used its best efforts, and shall have afforded
FRANCHISOR the opportunity, to obtain an appropriate protective order or other
assurance satisfactory to FRANCHISOR of confidential treatment for the
information required to be so disclosed.

 

All ideas, concepts, techniques or materials relating to a GJC STORE, whether or
not protectable intellectual property and whether created by or for FRANCHISEE
or FRANCHISEE’s employees, must be promptly disclosed to FRANCHISOR and will be
deemed to be FRANCHISOR’s sole and exclusive property, part of the GLORIA JEAN’S
System, and works made-for-hire for FRANCHISOR.  To the extent any item does not
qualify as a “work made-for-hire” for FRANCHISOR, by this paragraph FRANCHISEE
assigns ownership of that item and all related rights to that item, to
FRANCHISOR and agrees to sign whatever assignment or other documents FRANCHISOR
requests to evidence FRANCHISOR’s ownership or to help FRANCHISOR obtain
intellectual property rights in the item.

 

8.                                      ADVERTISING AND PROMOTION

 

A.                                    BY FRANCHISOR

 

FRANCHISOR will develop, prepare and offer to FRANCHISEE (with or without
charge) such posters, ad formats, direct mail, point of sale and other
advertising materials for the STORE as FRANCHISOR deems appropriate and will
implement a marketing program as described below.  FRANCHISEE shall be required
to participate in all advertising and/or promotional campaigns which FRANCHISOR
may establish.

 

B.                                    MARKETING FUND

 

FRANCHISOR’s experience and business judgment is that a unified marketing
program, on both a local and broader level, is an essential factor in the
potential success of all GJC STORES, to achieve top-of-mind awareness in
potential customers, to build and retain goodwill associated with the Name and
Marks thereby hopefully benefiting all GJC STORE operators, to create improved
brand loyalty among new and future customers and to achieve a favorable retail
position for all GJC STORES.  To maximize the possibility of obtaining these
goals, FRANCHISOR and FRANCHISEE have agreed to a marketing program as follows:

 

(1)           FRANCHISOR has instituted an advertising, publicity and marketing
fund (the “Marketing Fund”) for such advertising, advertising-related, marketing
and/or public relations programs, services and/or materials as FRANCHISOR may
deem necessary or appropriate to promote GJC STORES.  The Marketing Fund may be
combined with any marketing fund otherwise established for GJC STORES and the
funds merged for use in accordance with this Agreement.  FRANCHISEE will
contribute to the Marketing Fund two percent (2%) of the gross sales of the
STORE (as defined in Paragraph B of Section 13), payable as provided in
Paragraph C of Section 12.  FRANCHISOR reserves the right to increase the amount
FRANCHISEE is required to contribute to an amount not to exceed three percent
(3%) of the gross sales of the STORE.  FRANCHISOR will cause all GJC STORES
owned by it to

 

15

--------------------------------------------------------------------------------


 

make contributions to the Marketing Fund based on the contribution rate
generally in effect at the time such GJC STORES most recently came under
FRANCHISOR’s ownership.  FRANCHISEE understands that, due to differing forms of
franchise agreements or otherwise, some GLORIA JEAN’S franchisees may have
different Marketing Funds and/or other obligations than in this Agreement.

 

(2)           FRANCHISOR will have sole and absolute discretion over all matters
relating to the Marketing Fund in any way, including (but not limited to) its
management, all financial matters, expenditures, receipts and/or investments by
the Marketing Fund, timing of expenditures, creative concepts, content,
materials and endorsements for any marketing programs, together with the
geographic, market, and media placement and allocation thereof.  The Marketing
Fund may be used, in FRANCHISOR’s sole and absolute discretion, to (among other
things) pay costs of preparing, producing, distributing and using marketing,
advertising and other materials and programs; administering national, regional
and other marketing programs, purchasing media, employing advertising, public
relations and other agencies and firms; and supporting public relations, market
research and other advertising and marketing activities, as well as any expenses
associated with any Franchisee Advisory Council(s), if those Councils, and such
expenses, are approved by FRANCHISOR.  A brief statement regarding the
availability of information regarding the purchase of GLORIA JEAN’S franchises
may be included in advertising and other items produced and/or distributed using
the Marketing Fund.

 

(3)           FRANCHISOR may arrange for services, goods and otherwise,
including (but not limited to) creative concepts, production, placement,
purchase of media, legal, accounting and other services, to be provided to the
Marketing Fund by itself, any of its affiliates and/or their employees or
agents, including persons/entities who may be owned, operated, controlled by,
and/or affiliated with, FRANCHISOR (such as an “in-house advertising agency”) or
who may be independent.  FRANCHISOR may use the Marketing Fund to compensate and
reimburse any of such persons/entities (including itself) as FRANCHISOR deems
appropriate in its sole and absolute discretion (including payment of
commissions) and to compensate itself and/or others for administrative and other
services, materials, etc. rendered to the Marketing Fund, provided that any
compensation to FRANCHISOR or any affiliate will not be unreasonable in amount. 
While FRANCHISOR is not required to submit any proposed or other expenditures by
(or any other matters relating to) the Marketing Fund for approval by any
Franchisee Advisory Council, if FRANCHISOR does submit any matters for approval
and approval is granted by a majority of such Franchisee Advisory Council, such
approval will be final and binding on FRANCHISEE.

 

(4)           FRANCHISEE will participate in all advertising and public
relations programs instituted by the Marketing Fund but will retain full freedom
to set FRANCHISEE’s own prices, except that FRANCHISOR may specify maximum
prices above which FRANCHISEE will not sell or otherwise provide any goods or
services and FRANCHISEE will comply with all such maximum prices.  The Marketing
Fund will, as available, furnish FRANCHISEE with marketing, advertising and
promotional formats and sample materials and may charge the direct cost of
producing them plus shipping and handling.  FRANCHISOR may use the Marketing
Fund to pay the costs of advertising, advertising-related, marketing and/or
public relations programs, services and/or materials with respect to locations,
programs or

 

16

--------------------------------------------------------------------------------


 

concepts where products and/or services offered under the Name and/or Marks are
to be offered in conjunction with products and/or services offered under other
marks, including (but not limited to) any co-branding, dual franchising or other
programs, and any other franchised or non-franchised alternative channel of
distribution, whether or not controlled by FRANCHISOR.

 

(5)           The Marketing Fund will be accounted for separately from
FRANCHISOR’s other funds (but may be commingled with FRANCHISOR’s other funds)
and will not be used to defray any of FRANCHISOR’s general operating expenses,
except for such salaries, administrative costs, overhead and other expenses as
FRANCHISOR may reasonably incur in activities related to the Marketing Fund and
its programs (including, without limitation, conducting market research,
preparing advertising and marketing materials, insurance, legal costs and
collecting and accounting for the Marketing Fund.)  FRANCHISOR may, in
FRANCHISOR’s sole and absolute discretion, spend in any fiscal year an amount
greater or less than the aggregate contributions to the Marketing Fund in that
year and the Marketing Fund may borrow from FRANCHISOR or other lenders to cover
deficits of the Marketing Fund or cause the Marketing Fund to invest any surplus
for future use by the Marketing Fund.  FRANCHISEE authorizes FRANCHISOR to
collect for remission to the Marketing Fund any advertising or promotional
monies or credits offered by any supplier based upon purchases by FRANCHISEE or
otherwise.  All interest earned on monies contributed to the Marketing Fund will
be contributed to the Marketing Fund and will be used to pay costs before using
the Marketing Fund’s other assets.  A statement of monies collected and costs
incurred by the Marketing Fund will be prepared annually by FRANCHISOR and be
furnished to FRANCHISEE upon written request.  FRANCHISOR may (but is not
required to) have financial statements of the Marketing Fund audited and any
costs in connection therewith will be paid by the Marketing Fund.  FRANCHISOR
will have the right to cause the Marketing Fund to be incorporated or operated
through an entity separate from FRANCHISOR as FRANCHISOR deems appropriate in
its sole and absolute discretion, and such successor entity will have all rights
and duties of FRANCHISOR relating to the Marketing Fund.

 

(6)           FRANCHISOR may (but is not required to) remit a portion of
Marketing Fund contributions back to a franchisee on such terms and conditions
as determined by FRANCHISOR including (but not limited to) reimbursement of
local advertising expenditures made by a Franchisee and FRANCHISOR may waive
and/or compromise claims for contributions to, and/or claims against or with
respect to, the Marketing Fund in FRANCHISOR’s sole and absolute discretion,
using the Marketing Fund to pay any such claims.  FRANCHISOR will have sole and
absolute discretion as to whether or not FRANCHISOR takes legal or other action
against any franchisee who is in default of his or her obligations with respect
to the Marketing Fund (including obligations to make contributions) or otherwise
and whether a franchisee may be allowed to make direct advertising expenditures
in place of contributions to the Marketing Fund.

 

(7)           FRANCHISEE acknowledges and agrees that the Marketing Fund is
generally intended to maximize general recognition of the Name and/or Marks and
patronage of GJC STORES.  FRANCHISEE understands and acknowledges that the STORE
may not benefit directly or in proportion to its contribution to the Marketing
Fund from the development and placement of advertising and development of
marketing materials. FRANCHISOR will have no

 

17

--------------------------------------------------------------------------------


 

obligation to cause other GJC STORES, licensees or outlets (some of which may be
under different arrangements) to contribute to the Marketing Fund, any
cooperative or engage in local marketing.  FRANCHISEE and FRANCHISOR, each
having a mutual interest in, and agreeing on the critical practical business
importance of, FRANCHISEE’s and FRANCHISOR’s relationship being governed solely
by written instruments signed by the parties to be bound (and not having either
FRANCHISEE or FRANCHISOR subject to the uncertainty and ambiguity inherent in
the application of legal or other concepts not expressly agreed to in writing by
FRANCHISEE and FRANCHISOR), agree that FRANCHISEE’s and FRANCHISOR’s rights and
obligations with respect to the Marketing Fund and all related matters are
governed solely by the express terms of this Agreement and that this Agreement
(and the parties’ relationship and all rights and obligations with respect to
the Marketing Fund) does not create a “trust,” “fiduciary relationship” or
similar special arrangement.  FRANCHISOR may maintain Marketing Fund assets in
one or more accounts designated as “trust accounts” (or similarly designated),
for purposes of protecting such assets from claims of third-party creditors or
otherwise, but such designation and/or treatment will not operate to create any
“trust,” “fiduciary relationship” or similar special arrangement as to the
Marketing Fund, its assets or otherwise.

 

C.                                    BY FRANCHISEE.

 

FRANCHISEE shall submit for prior approval by FRANCHISOR, any and all
advertising and promotional materials prepared by FRANCHISEE for the STORE and
FRANCHISEE shall not use any disapproved or unapproved advertising or
promotional materials.  FRANCHISEE shall comply with any advertising
requirements contained in its lease or sublease for the premises of the STORE. 
All advertising and promotional materials used by FRANCHISEE must be completely
factual, comply with all applicable laws and conform to the highest standards of
ethical advertising and policies prescribed from time to time by FRANCHISOR.

 

FRANCHISEE shall list and advertise the STORE in the principal classified
telephone directory distributed within its primary trading area, in such
business classifications as FRANCHISOR prescribes from time to time, utilizing
FRANCHISOR’s standard classified telephone directory advertisement at
FRANCHISEE’s sole expense.  When more than one GJC STORE serves a metropolitan
area, FRANCHISOR may require all such GJC STORES to be listed in the classified
directory advertisement and FRANCHISEE shall pay an equal share of the cost
thereof.

 

D.                                    WEBSITE.

 

FRANCHISEE specifically acknowledges and agrees that any Website (as defined
below) shall be deemed “advertising” under this Agreement, and will be subject
to (among other things) FRANCHISOR’s approval under Paragraph C of this
Section.  (As used in this Agreement, the term “Website” means an interactive
electronic document, contained in a network of computers linked by
communications software that refers to the STORE, other GJC STORES or the Names
and Marks.  The term Website includes, but is not limited to, Internet and World
Wide Web home pages.)  In connection with any Website, FRANCHISEE agrees to the
following:

 

18

--------------------------------------------------------------------------------


 

(1)           FRANCHISEE shall not establish a separate Website without the
prior written consent of FRANCHISOR.  FRANCHISOR shall have the right, but not
the obligation, to designate one or more web page(s) to describe FRANCHISEE
and/or the STORE, such web page(s) to be located within FRANCHISOR’s Website;

 

(2)           If FRANCHISOR approves, in writing, a separate Website for
FRANCHISEE, then each of the following provisions shall apply:

 

(a)           FRANCHISEE shall not establish or use the Website without
FRANCHISOR’s prior written approval.

 

(b)           Before establishing the Website, FRANCHISEE shall submit to
FRANCHISOR, for FRANCHISOR’s prior written approval, a sample of the proposed
Website domain name, format, visible content (including, but not limited to,
proposed screen shots), and non-visible content (including, but not limited to,
meta tags) in the form and manner FRANCHISOR may reasonably require; and
FRANCHISEE shall not use or modify such Website without FRANCHISOR’s prior
written approval as to such proposed use or modification.

 

(c)           In addition to any other applicable requirements, FRANCHISEE shall
comply with FRANCHISOR’s standards and specifications for Websites as prescribed
by FRANCHISOR from time to time in the OPERATING MANUAL or otherwise in writing.

 

(d)           If required by FRANCHISOR, FRANCHISEE shall establish such
hyperlinks to FRANCHISOR’s Website and others as FRANCHISOR may request in
writing.

 

(e)           FRANCHISOR may revoke its approval at any time, in writing, and
require that FRANCHISEE discontinue use of a separate Website.

 

9.                                      REPORTS, BOOKS AND RECORDS, INSPECTIONS

 

A.                                    GENERAL REPORTING

 

FRANCHISEE shall submit monthly financial reporting forms and such other
financial, operational and statistical information as FRANCHISOR may require to:
(i) assist FRANCHISEE in the operation of the STORE in accordance with the
GLORIA JEAN’S System; (ii) allow FRANCHISOR to monitor FRANCHISEE’s Gross Sales,
purchases, costs and expenses; (iii) enable FRANCHISOR to develop chain wide
statistics which may improve bulk purchasing; (iv) assist FRANCHISOR in the
development of new authorized PRODUCTS or the removal of existing unsuccessful
products; (v) enable FRANCHISOR to refine existing authorized PRODUCTS; (vi)
generally improve chain-wide understanding of the GLORIA JEAN’S System.  Without
limiting the generality of the foregoing:

 

19

--------------------------------------------------------------------------------


 

FRANCHISEE will allow FRANCHISOR to poll on a daily basis, at a time selected by
FRANCHISOR, FRANCHISEE’s computerized point of sales system for the STORE to
retrieve sales, usage, and operations data.

 

On or before noon (pacific standard time) each Friday, during the Term hereof,
FRANCHISEE shall submit a weekly sales summary, on a form prescribed by
FRANCHISOR, reporting all Gross Sales for the preceding week (defined as the
seven day period beginning each Thursday and ending on the following Wednesday)
either by electronic mail (“e-mail”), by facsimile or, by any other electronic
means prescribed by FRANCHISOR.

 

On or before the 10th day of each month, or fiscal period (if FRANCHISEE has
adopted FRANCHISOR’s fiscal accounting cycle, during the Term hereof, FRANCHISEE
shall submit a monthly sales summary signed by FRANCHISEE, on a form prescribed
by FRANCHISOR, reporting all Gross Sales for the preceding month, or fiscal
period as applicable, together with such additional financial information as
FRANCHISOR may from time to time request.

 

On or before the 30th day following each calendar quarter during the Term
hereof, FRANCHISEE shall submit to FRANCHISOR financial statements for the
preceding quarter, including a Balance Sheet and Profit and Loss Statement,
prepared in the form and manner prescribed by FRANCHISOR and in accordance with
generally accepted accounting principles (“GAAP”), which shall be certified by
FRANCHISEE to be accurate and complete.  FRANCHISEE shall also provide
FRANCHISOR with quarterly sales and menu mix data in the format and manner
prescribed by FRANCHISOR.

 

FRANCHISEE shall submit to FRANCHISOR a semi-annual Profit and Loss Statement,
signed and certified by FRANCHISEE.  The Profit and Loss Statement shall be
prepared by a Certified Public Accountant, in accordance with GAAP, and shall
provide FRANCHISEE’s sales, expenses and financial status with respect to the
STORE.  FRANCHISEE shall submit to FRANCHISOR a copy of the original signed 1120
or 1120S tax form each and every year or any other forms which take the place of
the 1120 or 1120S forms.  FRANCHISEE shall also provide FRANCHISOR with copies
of signed original sales and use tax forms contemporaneously with their filing
with the appropriate state or local authority.  FRANCHISOR reserves the right to
require such further information concerning the STORE as FRANCHISOR may from
time to time reasonably request.

 

Within sixty (60) days following the end of each calendar year, FRANCHISEE shall
submit to FRANCHISOR an unaudited annual financial statement prepared in
accordance with GAAP, and in such form and manner prescribed by FRANCHISOR,
which shall be certified by FRANCHISEE to be accurate and complete.

 

FRANCHISEE shall immediately (in no event more than 24 hours following) notify
FRANCHISOR of any (a) incident that may adversely affect the operation or
financial condition of the STORE, FRANCHISOR or its affiliates; (b) legal action
(including the commencement of a suit or proceeding, or the threat thereof), (c)
issuance of any writ, order, injunction, award or decree of any court, agency or
government authority, including any citation,

 

20

--------------------------------------------------------------------------------


 

fine or closing order, or (d) any other adverse inquiry, notice, demand or
sanction received by FRANCHISEE relating to the operation of the STORE or the
Location, including any alleged violation of any law, including health, safety
or employment law violations, and including any labor dispute or actual or
threatened labor strike, work stoppage, lock-out or other incident relating to
any labor agreement, and shall provide FRANCHISOR with copies of all related
correspondence and other communications and information relating thereto.

 

B.                                    INSPECTIONS

 

FRANCHISOR’s authorized representatives shall have the right to enter the
Location and the STORE during business hours, with or without notice, without
unreasonably disrupting FRANCHISEE’s business operations, for the purposes of
examining same, conferring with FRANCHISEE’s employees, inspecting and checking
operations, food, beverages, furnishings, interior and exterior decor, supplies,
fixtures, and equipment, and determining whether the business is being conducted
in accordance with this Agreement, the GLORIA JEAN’S System and the OPERATING
MANUALS.  If any such inspection indicates any deficiency or unsatisfactory
condition with respect to any matter required under this Agreement or the
OPERATING MANUALS, including but not limited to quality, cleanliness, service,
health and authorized product line, FRANCHISOR will notify FRANCHISEE in writing
of FRANCHISEE’s non-compliance with the OPERATING MANUALS, the GLORIA JEAN’S
System, or this Agreement.  FRANCHISEE shall have 24 hours after receipt of such
notice, or such other greater time period as FRANCHISOR may provide, to correct
or repair such deficiency or unsatisfactory condition, if it can be corrected or
repaired within such period of time.  If not, FRANCHISEE shall within such time
period commence such correction or repair and thereafter diligently pursue it to
completion.

 

C.                                    AUDITS

 

Upon ten (10) days prior written notice, FRANCHISOR, its agents or
representatives may audit FRANCHISEE’s books and records.  In connection with
such audit(s) or other operational visits, FRANCHISEE shall keep its cash
receipts records, monthly control forms, accounts payable records including all
payments to FRANCHISEE’s suppliers at the Location or at its business office for
five (5) years after their due date, which records shall be available for
examination by FRANCHISOR or its representative(s), at FRANCHISOR’s request. 
Without any prior written notice, FRANCHISOR, its agents or representatives may
inspect the STORE and FRANCHISEE’s daily, weekly and monthly statistical
information which is required under the OPERATING MANUAL.  FRANCHISEE shall make
such information available for such inspections in recognition that an
operational inspection cannot succeed without review of essential statistical
information.  If any audit or other investigation reveals an under-reporting or
under-recording error of two percent (2%) or more, then in addition to any other
sums due, the expenses of the audit/inspection shall be borne and paid by
FRANCHISEE upon billing by FRANCHISOR, plus interest as provided under
Section 12.D below.

 

21

--------------------------------------------------------------------------------


 

10.                               NAMES AND MARKS

 

A.                                    OWNERSHIP OF NAMES AND MARKS

 

FRANCHISOR is the licensee of GJGC Corp. of the Names and Marks licensed to
FRANCHISEE by this Agreement and FRANCHISEE’s right to use the Names and Marks
is derived solely from this Agreement and is limited to the operation of the
STORE in compliance with this Agreement at the Location (or a substitute
premises hereafter approved by FRANCHISOR as provided in Section 2), and by all
applicable standards, specifications and operating procedures prescribed by
FRANCHISOR from time to time during the term of this FRANCHISE.  FRANCHISEE
agrees that all usage of the Names and Marks, including usage on computerized
media and/or electronic media if approved by FRANCHISOR (including but not
limited to the World Wide Web, the Internet, Telnet, newsgroups, bulletin
boards, FTP, and the like), by FRANCHISEE and any goodwill established thereby
shall inure to the exclusive benefit of FRANCHISOR and GJGC Corp.  FRANCHISEE
further agrees that after the termination or expiration of the FRANCHISE, it
will not directly or indirectly at any time or in any manner identify, the
STORE, FRANCHISEE, any owner or other business as a GJC STORE, a former GJC
STORE or as a franchisee of or otherwise associated with FRANCHISOR, or use in
any manner or for any purpose any of the Names and Marks or other indicia of a
GJC STORE.

 

B.                                    LIMITATIONS ON FRANCHISEE’S USE OF NAMES
AND MARKS

 

FRANCHISEE agrees to use the Names and Marks as the sole service mark and trade
name identification of the STORE.  FRANCHISEE shall display a notice in such
form as FRANCHISOR may prescribe that FRANCHISEE is an independent owner of the
STORE pursuant to this Agreement.  FRANCHISEE shall not use any of the Names and
Marks as part of any corporate name or with any prefix, suffix or other
modifying words, terms, designs or symbols (other than logos licensed to
FRANCHISEE hereunder), or in any modified form, nor may FRANCHISEE use any Names
and Marks in connection with the sale of any unauthorized product or service or
in any other manner including via computerized media and electronic media not
explicitly authorized in writing by FRANCHISOR.  All bank accounts, licenses,
permits or other similar documents shall contain the actual name of the person
or entity owning the STORE and may contain “d/b/a GLORIA JEAN’S COFFEES.” 
FRANCHISEE shall obtain any fictitious name, assumed name or “doing business”
registration as may be required by law.

 

C.                                    NOTIFICATION OF INFRINGEMENTS AND CLAIMS

 

FRANCHISEE shall immediately notify FRANCHISOR of any apparent infringement of
or challenge to FRANCHISEE’s use of any of the Names and Marks or claim by any
person of any rights in any of the Names and Marks and FRANCHISEE shall not
communicate with any person other than FRANCHISOR and GJGC Corp. and their
counsel in connection with any such infringement, challenge or claim. 
FRANCHISOR and its affiliates shall have sole discretion to take such action as
they deem appropriate and the right to exclusively control any litigation or
Patent and Trademark Office or other administrative proceeding arising out of
any such infringement, challenge or claim or otherwise relating to any Names and
Marks.  FRANCHISEE agrees to execute any and all instruments and documents,
render such assistance, and do such acts and things as may, in the opinion of
FRANCHISOR’s or

 

22

--------------------------------------------------------------------------------


 

GJGC Corp.’s counsel, be necessary or advisable to protect and maintain
FRANCHISOR’s and GJGC Corp.’s interests in any litigation or Patent and
Trademark Office or other proceeding or to otherwise protect and maintain
FRANCHISOR’s and GJGC Corp.’s interests in any of the Names and Marks.

 

D.                                    DISCONTINUANCE OF USE OF NAME AND/OR MARKS

 

If FRANCHISOR believes at any time that it is advisable for FRANCHISOR and/or
for FRANCHISEE to modify or discontinue the use of the Name and/or any of the
Marks and/or use one or more additional or substitute name(s), trademarks or
service marks, FRANCHISEE will promptly comply (at FRANCHISEE’s sole expense)
with FRANCHISOR’s directions to modify or otherwise discontinue the use of such
Name and/or Marks, or use one or more additional or substitute names, trademarks
or service marks, including (but not limited to) replacement of all signage,
etc.  Neither FRANCHISOR nor any of its affiliates, including GJGC Corp., will
have any liability or obligation (whether of indemnity, expense reimbursement or
otherwise) to FRANCHISEE, and FRANCHISEE agrees to make no claim, for, or in
connection with, any modification, discontinuance or otherwise, and/or any
dispute regarding the Name and/or any of the Marks and/or FRANCHISEE’s and/or
FRANCHISOR’s rights in or to them.  FRANCHISOR makes no guaranty that a
modification, discontinuance or otherwise may not be required, whether as a
result of expiration, termination or limitation of FRANCHISOR’s rights to the
Name and/or Marks or otherwise.

 

E.                                      INDEMNIFICATION OF THE FRANCHISEE.

 

FRANCHISOR agrees to indemnify FRANCHISEE against and to reimburse FRANCHISEE
for all damages for which FRANCHISEE is held liable in any proceeding rising out
of FRANCHISEE’s use of any of the Names and Marks pursuant to and in compliance
with this Agreement and for all costs reasonably incurred by FRANCHISEE in the
defense of any such claim brought against FRANCHISEE or in any such proceeding
in which FRANCHISEE is named as a party; provided that FRANCHISEE has timely
notified FRANCHISOR of such claim or proceeding and has otherwise complied with
this Agreement.

 

11.                               INITIAL FRANCHISE FEE

 

FRANCHISEE shall pay to FRANCHISOR an initial franchise fee for the FRANCHISE in
the amount of Thirty Thousand Dollars ($30,000).  The initial franchise fee is
payable in immediately available funds upon the execution of this Agreement and
is deemed fully earned by FRANCHISOR upon execution of this Agreement and shall
be non-refundable in whole or in part, under any circumstances.

 

12.                               ROYALTY FEE

 

A.                                    AMOUNT OF ROYALTY FEE

 

FRANCHISEE agrees to pay to FRANCHISOR a royalty fee of six percent (6%) of the
gross sales of the STORE, as defined in Paragraph B below, payable as provided
in Paragraph C below.

 

23

--------------------------------------------------------------------------------


 

B.                                    DEFINITION OF “GROSS SALES”

 

As used in this Agreement, the term “gross sales” shall mean and include the
total actual gross charges for all products and services sold to customers of
the STORE, for cash or credit, whether such sales are made at or from the
premises of the STORE, or any other location or other channels of distribution
if approved in writing in advance by FRANCHISOR but excluding:  sales, use,
service or excise taxes collected from customers and paid to the appropriate
taxing authority; customer refunds and adjustments.

 

C.                                    PAYMENT OF ROYALTY FEE AND MARKETING FUND
CONTRIBUTION

 

The royalty fee (as above provided) and the Marketing Fund contribution (as
provided in Section 8) shall be payable on the tenth (10th) day following the
end of each four (4) week period, as determined by FRANCHISOR.  This payment
shall be accompanied by a sales report (the form of which will be created and
furnished by FRANCHISOR) completed, verified and signed by FRANCHISOR.

 

As directed by FRANCHISOR, FRANCHISEE must participate in FRANCHISOR’s
then-current electronic funds transfer program authorizing FRANCHISOR to utilize
a pre-authorized bank draft system on a every four-week basis, or otherwise as
FRANCHISOR specifies from time-to-time in FRANCHISOR’s sole and absolute
discretion.  All royalty fees, advertising contributions and other amounts due
FRANCHISOR (and/or any affiliate) for each period must be received by FRANCHISOR
(or such affiliate) or credited to the appropriate account by pre-authorized
bank debit before 5:00 p.m. on the tenth (10th) day after each four-week period,
or other point in time specified by FRANCHISOR.  If FRANCHISEE fails to submit
the sales report by the tenth (10th) day after any four-week period, FRANCHISOR
may specify the amount to be credited to FRANCHISOR’s account for royalty fees,
advertising contributions and other amounts due to FRANCHISOR based on past
reports submitted by FRANCHISEE.

 

D.                                    INTEREST ON LATE PAYMENTS AND LATE FEES

 

All royalty fees, advertising contributions and any other amounts owed to
FRANCHISOR or its affiliates by FRANCHISEE, pursuant to FRANCHISE, shall bear
interest after due date at the highest legal rate for open account business
credit in the state in which the STORE is located not to exceed one and one-half
percent (1 1/2%) per month.  FRANCHISEE must also pay FRANCHISOR or its
affiliates a late fee of Two Hundred Fifty Dollars ($250.00) per occurrence
subject to applicable law.  FRANCHISEE acknowledges that this Paragraph D shall
not constitute FRANCHISOR’s agreement to accept such payments after they are due
or a commitment by FRANCHISOR to extend credit to or otherwise “finance”
FRANCHISEE’s operation of the STORE.  Further, FRANCHISEE acknowledges that its
failure to pay any amounts when due will constitute a breach of this Agreement
as provided in Paragraph A of Section 13 notwithstanding the provisions of this
Paragraph D.

 

24

--------------------------------------------------------------------------------


 

13.                               TERMINATION OF FRANCHISE

 

A.                                    TERMINATION BY FRANCHISEE

 

If FRANCHISEE has materially complied with all of its obligations under this
Agreement and FRANCHISOR has materially breached this Agreement, FRANCHISEE will
have a right to terminate this Agreement if (1) FRANCHISEE provides FRANCHISOR
with written notice of FRANCHISOR’s breach within ninety (90) days of the
occurrence of the material breach and (2) FRANCHISOR fails to cure FRANCHISOR’s
breach within sixty (60) days after FRANCHISOR receives the written notice of
such breach or, in a case where FRANCHISOR’s breach cannot reasonably be cured
within sixty (60) days after FRANCHISOR receives written notice of its breach,
fail to provide FRANCHISEE with reasonable evidence of FRANCHISOR’s continuing
efforts to correct its breach within a reasonable time. If FRANCHISOR disputes
the occurrence of a material breach or FRANCHISEE’s allegation that FRANCHISOR
has failed to timely cure any breach or to provide FRANCHISEE with reasonable
evidence of FRANCHISOR’s continuing efforts to correct its breach within a
reasonable time, then FRANCHISOR will provide FRANCHISEE with written notice of
the dispute.  FRANCHISEE must then commence mediation pursuant to this Agreement
within twenty (20) days after FRANCHISEE receives such written notice. 
FRANCHISEE’s failure to commence mediation within such twenty (20) day period
shall operate as a waiver of any alleged breach by FRANCHISOR to date.  During
the pendency of the mediation proceeding (or arbitration proceeding if the
dispute cannot be resolved by mediation pursuant to Paragraph A of Section 16),
this Agreement shall not terminate unless otherwise terminable by FRANCHISOR
hereunder or upon agreement of the parties.

 

To terminate this Agreement under this Paragraph A, FRANCHISEE must give
FRANCHISOR a separate written notice of termination which will be effective
thirty (30) days after delivery of such notice to FRANCHISOR.

 

B.                                    BY FRANCHISOR

 

FRANCHISOR may terminate this Agreement effective upon delivery of notice of
termination to FRANCHISEE, if:

 

(1)           FRANCHISEE or any of its owners makes an assignment for the
benefit of creditors or an admission of its/his inability to pay its/his
obligations as they become due;

 

(2)           FRANCHISEE or any of its owners files a voluntary petition in
bankruptcy, files  any pleading seeking any reorganization, liquidation or
dissolution under any law, admits or fails to contest the material allegations
of any such pleading filed against it/him, is adjudicated a bankrupt or
insolvent, a receiver is appointed for a substantial part of the assets of
FRANCHISEE or any of its owners or the STORE, or the claims of creditors of
FRANCHISEE or any of its owners or the STORE are abated or subject to a
moratorium under any law;

 

(3)           FRANCHISEE abandons or fails to actively operate the STORE for
three (3) or more consecutive days;

 

25

--------------------------------------------------------------------------------


 

(4)           FRANCHISEE or any of its owners surrenders or transfers control of
the STORE’s operations without FRANCHISOR’s prior written consent;

 

(5)           FRANCHISEE suffers termination of or fails to obtain renewal or
extension of the lease or sublease for, or otherwise fails to maintain
possession of the Location or a substitute premises approved by FRANCHISOR;

 

(6)           FRANCHISEE submits to FRANCHISOR on two (2) or more separate
occasions at any time during any two (2) year period of the term of the
FRANCHISE a monthly report, financial statement, tax return, schedule or other
information or supporting record which understates the gross sales of the STORE
for any period by more than two percent (2%);

 

(7)           FRANCHISEE operates the STORE in a manner that presents a health
or safety hazard to its customers, employees or the public;

 

(8)           FRANCHISEE or any of its owners are convicted of, or pleads no
contest or guilty to, a felony or other crime which substantially impairs the
goodwill associated with the Names and Marks or engages in any misconduct which
affects the reputation of the STORE or the goodwill associated with the Names
and Marks;

 

(9)           FRANCHISEE or any of its owners makes an unauthorized assignment
of the FRANCHISE, this Agreement, the STORE or its assets or an ownership
interest in FRANCHISEE as hereinafter defined in Paragraphs B and C of
Section 15;

 

(10)         FRANCHISEE fails to pay any amount owed to FRANCHISOR or its
affiliates when the same is due and payable and does not correct such failure
within five (5) days after written notice of such failure to comply is delivered
to FRANCHISEE;

 

(11)         FRANCHISEE sells coffee not purchased from GJGC Corp. pursuant to
the requirements set forth herein;

 

(12)         FRANCHISEE or any affiliate fails on two (2) or more separate
occasions within any period of twelve (12) consecutive months, or on three (3)
or more separate occasions within any period of twenty-four (24) consecutive
months, to comply with any provisions (whether the same or different) of this
Agreement, any lease or sublease, any other agreement with FRANCHISOR and/or any
affiliate and/or the OPERATING MANUAL, whether or not such failures to comply
are timely corrected; or

 

(13)         FRANCHISEE fails to comply with any other material provision of
this Agreement, any lease or sublease, any other agreement with FRANCHISOR
and/or any of its affiliates or any mandatory specification, standard or
operating procedure prescribed by FRANCHISOR and does not correct such failure
within fifteen (15) days after written notice of such failure to comply (which
shall describe the action that FRANCHISEE must take) is delivered to FRANCHISEE.

 

26

--------------------------------------------------------------------------------


 

C.                                    RIGHT OF FRANCHISOR TO DISCONTINUE
PRODUCTS TO FRANCHISEE AFTER NOTICE OF DEFAULT TO FRANCHISEE

 

If FRANCHISOR delivers to FRANCHISEE a notice of default or non-compliance
pursuant to Section 13 of this Agreement, in addition FRANCHISOR’s other rights
and remedies, FRANCHISOR reserves the right of FRANCHISOR (and its affiliates)
if currently selling PRODUCTS, to discontinue selling PRODUCTS to FRANCHISEE
until such time as FRANCHISEE corrects the default.  Additionally, if FRANCHISEE
fails to adhere to the standard credit terms of FRANCHISOR’s affiliates with
respect to payment for any PRODUCTS sold by FRANCHISOR’s affiliates to
FRANCHISEE, FRANCHISOR’s affiliates reserve the right to cease selling PRODUCTS
to FRANCHISEE or requiring FRANCHISEE to pay C.O.D. (i.e., cash on delivery) by
certified check until such time as FRANCHISEE corrects this problem.

 

D.                                    CROSS-DEFAULTS, NON-EXCLUSIVE REMEDIES,
ETC.

 

Any default by FRANCHISEE (or any person/company affiliated with FRANCHISEE)
under the terms and conditions of this Agreement or any lease or sublease, or
any other agreement between FRANCHISOR, or its affiliate, and FRANCHISEE, shall
be deemed to be a material default of each and every said agreement, and
furthermore, in the event of termination, for any cause, of this Agreement, or
any other agreement between the parties hereto, FRANCHISOR may, at its option,
terminate any or all said agreements.  No right or remedy which FRANCHISOR may
have (including termination) is exclusive of any other right or remedy provided
under law or equity and FRANCHISOR may pursue any rights and/or remedies
available.

 

14.                               FRANCHISEE’S OBLIGATION UPON TERMINATION OR
EXPIRATION

 

A.                                    PAYMENT OF AMOUNTS OWED TO FRANCHISOR

 

FRANCHISEE agrees to pay to FRANCHISOR and its affiliates within ten (10) days
after the effective date of termination or expiration of the FRANCHISE, or such
later date that the amounts due to FRANCHISOR and its affiliates are determined,
such royalty fees, advertising contributions, amounts owed for PRODUCTS
purchased by FRANCHISEE from FRANCHISOR and its affiliates and all other amounts
owed to FRANCHISOR and its affiliates which are then unpaid, including any
interest and late fees due pursuant to this Agreement as provided in Paragraph D
of Section 12.

 

B.                                    RETURN OF MANUALS.

 

FRANCHISEE agrees that upon termination or expiration of the FRANCHISE, it will
immediately return to FRANCHISOR all copies of the OPERATING MANUAL for a GJC
STORE which have been loaned to it by FRANCHISOR.

 

C.                                    CANCELLATION OF ASSUMED NAMES AND TRANSFER
OF PHONE NUMBERS.

 

FRANCHISEE agrees that upon termination or expiration of the FRANCHISE, it will
take such action as may be required to cancel all assumed names or equivalent
registrations

 

27

--------------------------------------------------------------------------------


 

relating to its use of the Names and Marks and to notify the telephone company
and all listing agencies of the termination or expiration of FRANCHISEE’s right
to use any telephone number and any classified and other telephone directory
listings associated with any Names and Marks and with a GJC STORE and to
authorize transfer of same to FRANCHISOR or its designee.  FRANCHISEE
acknowledges that as between FRANCHISOR and FRANCHISEE, FRANCHISOR has the sole
right to and interest in all telephone numbers and directory listings associated
with any Names and Marks of the STORE and FRANCHISEE authorizes FRANCHISOR, and
hereby appoints FRANCHISOR and any officer of FRANCHISOR as its
attorney-in-fact, to direct the telephone company and all listing agencies to
transfer the same to FRANCHISOR or its designee should FRANCHISEE fail or refuse
to do so.  The telephone company and all listing agencies may accept such
direction or this Agreement as conclusive evidence of the exclusive rights of
FRANCHISOR in such telephone numbers and directory listings and its authority to
direct their transfer.

 

FRANCHISEE shall also be required to cancel or if FRANCHISOR so elects to have
assigned to FRANCHISOR, all ownership of any and all computerized media or
electronic media, including but not limited to the World Wide Web, the Internet,
Telnet, news groups, bulletin boards, FTP, and the like which presently or which
may later exist.

 

D.                                    FRANCHISOR HAS RIGHT TO PURCHASE STORE.

 

If this Agreement is terminated prior to its scheduled expiration date by
FRANCHISOR in accordance with the provisions of this Agreement, FRANCHISOR or
its designee shall have the right and option (exercisable by written notice
thereof within thirty (30) days after the determination of the purchase price
pursuant to this Paragraph) to purchase (at the purchase price determined
pursuant to this Paragraph) from FRANCHISEE some or all of the assets (including
FRANCHISEE’s inventory of saleable PRODUCTS which have been fully paid for by
FRANCHISEE) of the STORE and if the premises were not leased to FRANCHISEE by
FRANCHISOR or its affiliates, the right to an assignment of FRANCHISEE’s lease
or sublease for the premises of the STORE (or, if assignment is prohibited, a
sublease for the full remaining term and on the same terms and conditions as
FRANCHISEE’s lease).  There shall be no provision for payment for leasehold
improvements, the title of which shall be governed by the terms of FRANCHISEE’s
lease or sublease for the STORE premises.  The purchase price for the assets of
the STORE shall be the depreciated value of those assets as shown on
FRANCHISEE’s most current federal tax return; provided that the purchase price
shall not contain any factor or increment for “goodwill” or “going concern
value.”  FRANCHISOR may exclude from the assets purchased hereunder any
fixtures, equipment, signs or PRODUCTS and supplies in the inventory of the
STORE that are not approved as meeting quality standards for a GJC STORE.  The
purchase price shall be paid by FRANCHISOR in cash at the closing of the
purchase.  Contemporaneously therewith, FRANCHISEE shall: (i) deliver
instruments transferring good and merchantable title to the assets purchased,
free and clear of all liens and encumbrances to FRANCHISOR or its nominee with
all sales and other transfer taxes paid by FRANCHISEE; and (ii) assign or
transfer all licenses or permits which may be assigned or transferred.  In the
event that FRANCHISEE cannot deliver clear title to all of the purchased assets
as aforesaid, or in the event there shall be other unresolved issues, the
closing of the sale shall be accomplished through an escrow.  Further,
FRANCHISEE and FRANCHISOR shall, prior to closing, comply with any applicable
bulk filings required in the state where the STORE is located.  If FRANCHISOR

 

28

--------------------------------------------------------------------------------


 

exercises its option to purchase, pending the closing of such purchase as
hereinabove provided, FRANCHISOR shall have the right to appoint a manager to
maintain the operation of the STORE.  Alternatively, FRANCHISOR may require
FRANCHISEE to close the STORE during such time period without removing therefrom
any assets.  FRANCHISEE shall maintain in force all required insurance policies
until the date of closing. In connection with such purchase, FRANCHISEE (and
each owner and/or affiliate of FRANCHISEE) will execute a general release, in
form prescribed by FRANCHISOR, of any and all claims, liabilities and/or
obligations against FRANCHISOR and its affiliates.

 

If agreement on the depreciated value is not reached by FRANCHISEE and
FRANCHISOR within ten (10) days after the effective date of termination, the
determination of depreciated value (as above defined) shall be submitted to an
independent appraiser selected by FRANCHISOR.  All fees, costs and expenses of
such independent appraiser shall be borne equally by FRANCHISOR and FRANCHISEE.

 

In the event FRANCHISOR does not exercise said option to purchase, FRANCHISEE
shall, within ten (10) days after the earlier of (i) the expiration of the
option period without exercise by FRANCHISOR of its option or (ii) service by
FRANCHISOR upon FRANCHISEE of written notice that FRANCHISOR does not intend to
exercise its option, remove from the STORE by physical removal or in the case of
signs, by obliteration, painting over or otherwise, and cease to use, either at
the STORE or elsewhere, all names, distinctive architectural or other designs,
signs, pictures, crests, shields, and other advertising and equipment which are
indicative of FRANCHISOR or FRANCHISEE.  All PRODUCTS which are not merchantable
due to physical deterioration or which are “out-of-date” shall be destroyed by
FRANCHISEE.

 

E.                                      COVENANT NOT TO COMPETE

 

If this Agreement expires or is terminated by FRANCHISOR for any reason,
FRANCHISEE and its owners agree that for a period of two (2) years, commencing
on the effective date of termination of this Agreement or the date on which
FRANCHISEE ceases to conduct the business conducted pursuant to this Agreement,
whichever is later, neither FRANCHISEE nor its owners (through a member of the
immediate family of FRANCHISEE or otherwise) will have any interest as an owner
(except of publicly-traded securities and interests in other GJC STORES pursuant
to other franchise agreements heretofore or hereafter entered into) of, or
assist or perform services as a director, officer, employee, consultant,
representative, agent, or in any other capacity for, any business principally
offering products substantially similar to the PRODUCTS then being offered by
the majority of the GJC STORES and located within either: (i) the Standard
Metropolitan Statistical Area wherein the STORE is located; or (ii) a ten (10)
mile radius from any then existing GJC STORE, nor will they have any interest,
as aforesaid, in any entity which franchises or grants to others the right to
sell products similar to the PRODUCTS then being offered by the majority of the
GJC STORES.

 

F.                                      CONTINUING OBLIGATIONS

 

All obligations of FRANCHISOR and FRANCHISEE which expressly or by their nature
survive the expiration or termination of the FRANCHISE shall continue in full
force and

 

29

--------------------------------------------------------------------------------


 

effect subsequent to and notwithstanding the expiration or termination of this
Agreement and until they are satisfied in full or by their nature expire.

 

15.                               ASSIGNMENT, TRANSFER AND ENCUMBRANCE

 

A.                                    BY FRANCHISOR.

 

This Agreement, and any or all of FRANCHISOR’s rights and/or obligations under
it, are fully transferable by FRANCHISOR in whole or in part, without the
consent of FRANCHISEE and shall inure to the benefit of any person or entity to
whom FRANCHISOR transfers it, or to any other legal successor to FRANCHISOR’s
interests in this Agreement.

 

B.                                   
FRANCHISEE MAY NOT ASSIGN WITHOUT APPROVAL OF FRANCHISOR

 

The FRANCHISE is personal to FRANCHISEE (and its owners) and neither the
FRANCHISE, this Agreement (except as hereinafter provided with respect to
assignment to a partnership, limited liability company or corporation), the
STORE or its assets (other than in the ordinary course of its business) nor any
part or all of the ownership of FRANCHISEE may be voluntarily, involuntarily,
directly or indirectly assigned, subdivided, subfranchised or otherwise
transferred by FRANCHISEE or its owners (including, without limitation, in the
event of the death of FRANCHISEE or an owner of FRANCHISEE, by will, declaration
of or transfer in trust or the laws of intestate succession) without the prior
written consent of FRANCHISOR, and any such assignment or transfer without such
consent shall constitute a breach hereof and shall convey no rights to or
interest in the FRANCHISE, this Agreement, the STORE or its assets or any part
or all of the ownership interest in FRANCHISEE, and shall be null and void.  A
transfer of ownership in the STORE may only be made in conjunction with a
transfer of the FRANCHISE.  If the transfer is of the FRANCHISE, this Agreement
or a controlling interest in FRANCHISEE, or is one of a series of transfers
which in the aggregate constitute the transfer of the FRANCHISE, this Agreement
or a controlling interest in FRANCHISEE, all of the following conditions must be
met prior to, or concurrently with the effective date of the transfer: (1) the
transferee must have sufficient business experience and financial resources;
(2) the transferee must assume all existing obligations of the transferor
hereunder and under the lease or sublease; (3) the transferee must attend and
complete the training program to the satisfaction of FRANCHISOR; (4) if any part
of the sale price of the transferred interest is financed, FRANCHISEE and its
owners and the transferor shall have agreed that all obligations of the
transferee to either of them shall be subordinate to the obligations of the
transferee to pay all fees and other amounts due to FRANCHISOR and its
affiliates, and otherwise comply with the Agreement or the franchise agreement
executed by the transferee; (5) the STORE must be in compliance with or be
brought up to the then-current design and equipment standards for GJC STORES;
and (6) the transferee must execute and be bound by all provisions of
FRANCHISOR’s then-current form of franchise agreement (and sublease if the STORE
was subleased directly from FRANCHISOR or its affiliates), which may provide for
a higher royalty fee and advertising contributions and other significant
provisions may vary from what is provided hereunder and shall provide for a term
equal to the remaining term of the FRANCHISE.  FRANCHISOR shall not charge such
transferee an initial franchise fee for the

 

30

--------------------------------------------------------------------------------


 

FRANCHISE, but will charge the transferor an assignment fee of Five Thousand
Dollars ($5,000), to cover FRANCHISOR’s costs in approving and effectuating the
assignment.

 

C.                                    ASSIGNMENT TO PARTNERSHIP, LIMITED
LIABILITY COMPANY OR CORPORATION.

 

If FRANCHISEE is in full compliance with this Agreement, FRANCHISOR shall not
unreasonably withhold its consent to a transfer of the FRANCHISE, this
Agreement, the STORE and its assets to a partnership, limited liability company
or corporation which conducts no business other than the STORE (and other GJC
STORES under franchise agreements with FRANCHISOR), which is actively managed by
FRANCHISEE and in which FRANCHISEE owns and controls not less than fifty-one
percent (51%) of the equity and voting power of all issued and outstanding stock
or membership or partnership interest; provided that the corporation, limited
liability company or partnership execute FRANCHISOR’s standard assignment and
assumption agreement, and the shareholders, members or partners, in form
approved by FRANCHISOR, agree to be personally bound jointly and severally by
all provisions of this Agreement and guarantee the performance thereof and all
other agreements between FRANCHISEE and FRANCHISOR and its affiliates, to the
same extent as if they had been parties to the original agreements, and all
issued and outstanding stock certificates of such corporation shall bear a
legend reflecting or referring to the restrictions of Paragraph B of this
Section.

 

D.                                    FRANCHISOR’S RIGHT OF FIRST REFUSAL.

 

If FRANCHISEE or its owners shall at any time determine to sell the FRANCHISE,
this Agreement, the STORE or its assets or an ownership interest in FRANCHISEE,
FRANCHISEE or its owners shall obtain a bona fide, executed written offer
accompanied by a cashier’s check for ten percent (10%) of the purchase price to
serve as forfeitable earnest money thereunder, from a responsible and fully
disclosed purchaser and shall submit an exact copy of such offer to FRANCHISOR. 
FRANCHISOR or its designee shall, for a period of thirty (30) days from the date
of delivery of such offer, have the right, exercisable by written notice to
FRANCHISEE or its owners, to purchase the interest for the price and on the
terms and conditions contained in such offer; provided that FRANCHISOR or its
designee may substitute cash for any form of payment proposed in such offer.  If
FRANCHISOR or its designee does not exercise this right of first refusal,
FRANCHISEE or its owners may complete the sale of the FRANCHISE, the STORE and
its assets or such ownership interest to such purchaser (on the terms of the
bona fide offer subject to FRANCHISOR’s approval of the purchaser as provided in
Paragraph B of this Section); provided that if the sale to such purchaser is not
completed within one hundred twenty (120) days after delivery of such offer to
FRANCHISOR, FRANCHISOR or its designee shall again have the right of first
refusal as herein provided.

 

E.                                      DEATH OR PERMANENT DISABILITY OF
FRANCHISEE

 

Upon the death or permanent disability of FRANCHISEE or if FRANCHISEE is a
corporation, limited liability company or partnership, upon the death or
permanent disability of the owner of the controlling interest in FRANCHISEE, the
executor, administrator, conservator

 

31

--------------------------------------------------------------------------------


 

or other personal representative of such person shall transfer his interest to
the heirs or beneficiaries of such person or to a third party approved by
FRANCHISOR within a period of twelve (12) months.  Such transfers, including,
without limitation, transfers by devise or inheritance or trust provisions,
shall be subject to the same conditions for transfers contained in this
Agreement.  Failure to so dispose of such interest within said period of time
shall constitute a breach of this Agreement.  FRANCHISEE shall be deemed to have
a “permanent disability” if the usual, active participation in the GJC STORE by
FRANCHISEE as contemplated pursuant to this Agreement is for any reason
curtailed for a continuous period of six (6) months.

 

If after the death or permanent disability of FRANCHISEE (or the Managing
Owner), the STORE is not being managed by a competent and trained manager (as
determined by FRANCHISOR in its sole discretion), FRANCHISOR is authorized to
immediately appoint a manager to maintain the operation of the STORE for a
period not to exceed twelve (12) months or until an approved assignee shall be
able to assume the management and operation of the STORE.

 

F.                                      RELEASE, EFFECT OF TRANSFER

 

In connection with any assignment, etc. of any interest of or by FRANCHISEE
(including, but not limited to, an assignment to a corporation) FRANCHISEE and
each of its owners and/or affiliates and the transferee (and each owner and/or
affiliate of the transferee) if the transferee or such owner and/or affiliate is
or has been a franchisee of, or had any other relationship with, FRANCHISOR or
any of its affiliates must execute a general release in the form approved by
FRANCHISOR.

 

FRANCHISOR’s consent to a transfer, or failure to exercise any
right-of-first-refusal, will not constitute a waiver of any claims FRANCHISOR
may have against FRANCHISEE (or its owners or affiliates), nor will it be deemed
a waiver of FRANCHISOR’s right to demand exact compliance with any of the terms
or conditions of this Agreement or any other agreement by any transferor or
transferee.  Unless FRANCHISOR expressly in writing releases FRANCHISEE from its
obligations under this Agreement (which FRANCHISOR has no obligation to do),
FRANCHISEE will remain and be liable for all of the payment and other
obligations under this Agreement (and any other agreement with us and/or any
affiliate) and any Franchise Agreement and/or other agreement executed by any
transferee.  Any transfer (including any transfer consented to by FRANCHISOR and
even if the transferee executes a new franchise agreement) will not act as a
termination of FRANCHISEE’s (or its owner’s) confidentiality, indemnity,
covenant not to compete and other obligations under this Agreement which by
their nature survive the term of this Agreement.  In the event of a transfer of
an ownership interest in FRANCHISEE, the transferring owner must also comply
with such obligations, including, without limitation, the covenant not to
compete under Section 14.E.

 

16.                               DISPUTE RESOLUTION

 

A.                                    MEDIATION

 

Except for controversies, disputes, or claims related to or based on
FRANCHISEE’s use of the Names and Marks, FRANCHISEE’s obligation to make royalty
or

 

32

--------------------------------------------------------------------------------


 

other payments to FRANCHISOR or FRANCHISEE’s post-termination obligations, the
parties agree to submit any dispute arising between them to non-binding
mediation before submitting dispute to arbitration.  The mediation is to be
administered by the American Arbitration Association and conducted by one (1)
mediator selected by the American Arbitration Association under the then-current
commercial mediation rules of the American Arbitration Association, at a
facility selected by the mediator that is located within fifty (50) miles of
FRANCHISOR’s then-current principal place of business.  FRANCHISOR and
FRANCHISEE agree that statements made by FRANCHISOR, FRANCHISEE or any other
party in any such mediation proceeding will not be admissible in any arbitration
or other legal proceeding.  Each party shall bear its own costs and expenses of
conducting the mediation and share equally the costs of any third parties who
are required to participate in the mediation.

 

If any dispute between the parties cannot be resolved through mediation within
forty-five (45) days following the appointment of the mediator, the parties
agree to submit such dispute to arbitration subject to the terms and conditions
of Paragraph B below, provided that FRANCHISOR shall have the right at any time
to seek injunctive relief as provided in Paragraph H of this Section.

 

B.                                    ARBITRATION

 

ALL CONTROVERSIES, DISPUTES OR CLAIMS ARISING BETWEEN FRANCHISOR, ITS
AFFILIATES, OFFICERS, DIRECTORS, AGENTS, EMPLOYEES AND ATTORNEYS (IN THEIR
REPRESENTATIVE CAPACITY) AND FRANCHISEE (AND ITS OWNERS AND GUARANTORS, IF
APPLICABLE) ARISING OUT OF OR RELATED TO IN WHOLE OR IN PART:  (1) THIS
AGREEMENT OR ANY RELATED AGREEMENT; (2) THE RELATIONSHIP OF THE PARTIES HERETO;
(3) THE VALIDITY OF THIS AGREEMENT OR ANY RELATED AGREEMENT, OR ANY PROVISION
THEREOF; OR (4) ANY SPECIFICATION, STANDARD OR OPERATING PROCEDURE RELATING TO
THE ESTABLISHMENT OR OPERATION OF THE STORE, SHALL BE SUBMITTED FOR BINDING
ARBITRATION TO BE ADMINISTERED BY THE AMERICAN ARBITRATION ASSOCIATION; PROVIDED
THAT FRANCHISOR AND ITS AFFILIATES SHALL HAVE THE RIGHT TO ENFORCE BY JUDICIAL
PROCESS ANY RIGHTS IT MAY HAVE TO POSSESSION OF THE PREMISES OF THE STORE UNDER
ANY SUBLEASE OR COLLATERAL ASSIGNMENT OF LEASE WITH FRANCHISEE.  SUCH
ARBITRATION PROCEEDING SHALL BE CONDUCTED BY A SINGLE ARBITRATOR APPROVED BY THE
AMERICAN ARBITRATION ASSOCIATION IN ACCORDANCE WITH ITS RULES AT A FACILITY
DETERMINED BY THE ARBITRATOR THAT IS LOCATED WITHIN FIFTY (50) MILES OF
FRANCHISOR’S PRINCIPAL PLACE OF BUSINESS AND SHALL BE CONDUCTED IN ACCORDANCE
WITH THE THEN-CURRENT COMMERCIAL ARBITRATION RULES OF THE AMERICAN ARBITRATION
ASSOCIATION.  JUDGMENT UPON THE AWARD MAY BE ENTERED IN ANY COURT OF COMPETENT
JURISDICTION. THE PARTIES FURTHER AGREE THAT, IN CONNECTION WITH ANY SUCH
ARBITRATION PROCEEDING, EACH SHALL SUBMIT OR FILE ANY CLAIM WHICH WOULD
CONSTITUTE A COMPULSORY COUNTERCLAIM (AS DEFINED BY RULE 13 OF THE FEDERAL RULES
OF CIVIL PROCEDURE) WITHIN THE SAME PROCEEDING AS THE CLAIM TO WHICH IT
RELATES.  ANY SUCH CLAIM WHICH IS NOT SUBMITTED OR FILED IN SUCH PROCEEDING
SHALL BE FOREVER BARRED.

 

33

--------------------------------------------------------------------------------


 

THIS PROVISION SHALL CONTINUE IN FULL FORCE AND EFFECT SUBSEQUENT TO AND
NOTWITHSTANDING EXPIRATION OR TERMINATION OF THIS AGREEMENT.  FRANCHISEE AND
FRANCHISOR AGREE THAT ARBITRATION SHALL BE CONDUCTED ON AN INDIVIDUAL, NOT A
CLASS-WIDE, BASIS AND THAT FRANCHISOR (AND/OR ITS AFFILIATE AND THEIR RESPECTIVE
SHAREHOLDER, OFFICER, DIRECTORS, AGENTS, AND/OR EMPLOYEES) AND FRANCHISEE
(AND/OR ITS OWNERS, GUARANTORS, AFFILIATES, AND/OR EMPLOYEES) SHALL BE THE ONLY
PARTIES TO ANY ARBITRATION PROCEEDING DESCRIBED IN THIS SECTION AND THAT NO SUCH
ARBITRATION PROCEEDING MAY BE CONSOLIDATED WITH ANY OTHER ARBITRATION
PROCEEDING, NOR SHALL ANY OTHER PERSON BE JOINED AS A PARTY TO SUCH ARBITRATION
PROCEEDING.

 

C.                                    WAIVER OF PUNITIVE DAMAGES AND JURY TRIAL.

 

Except as provided under Section 23, FRANCHISOR and FRANCHISEE hereby waive to
the fullest extent permitted by law, any right to or claim for any punitive or
exemplary damages against the other and agree that in the event of a dispute
between them (including arbitration proceedings) each shall be limited to the
recovery of any actual damages sustained by it.  FRANCHISOR and the FRANCHISEE
irrevocably waive trial by jury in any action, proceeding or counterclaim,
whether at law or in equity, brought by either of them.

 

D.                                    LIMITATION OF CLAIMS.

 

Except claims for royalty fees and advertising contributions and other amounts
owed to FRANCHISOR, any and all claims arising out of or relating to this
Agreement or the relationship of FRANCHISEE and FRANCHISOR in connection with
FRANCHISEE’s operation of the STORE shall be barred unless an action or
proceeding is commenced within one (1) year from the date FRANCHISEE or
FRANCHISOR knew or should have known of the facts giving rise to such claims.

 

E.                                      CONSENT TO JURISDICTION.

 

FRANCHISEE agrees that any action arising out of or relating to this Agreement
otherwise as a result of the relationship between FRANCHISOR and FRANCHISEE
(which is not required to be arbitrated hereunder or as to which arbitration is
waived) must be commenced in the state or federal court of general jurisdiction
closest to FRANCHISOR’s then-current principal place of business, and FRANCHISEE
and each of its owners irrevocably submits to the jurisdiction of such courts
and waives any objection to jurisdiction or venue of such court.

 

F.                                      SURVIVAL AND CONSTRUCTION

 

Each provision of this Section 16, together with the provisions of Section 23,
will be deemed to be self-executing and continue in full force and effect
subsequent to and notwithstanding the expiration, termination, setting aside,
cancellation, rescission, unenforceability or otherwise of this Agreement (or
any part of it) for any reason, and will survive and will govern any claim for
rescission or otherwise.

 

34

--------------------------------------------------------------------------------


 

Each party reserves the right to challenge any law, rule or judicial or other
construction which would have the effect of varying or rendering ineffective any
provision of this Agreement. The benefits and protections of this Agreement
which apply to FRANCHISOR (including, but not limited to, all provisions
relating to indemnification and/or releases) shall also apply to any past,
current and/or future affiliates as if they were expressly named beneficiaries
of such provisions.

 

G.                                    COSTS AND ATTORNEYS’ FEES 

 

If a claim for amounts owed by FRANCHISEE to FRANCHISOR or its affiliate is
asserted in any legal proceeding before a court of competent jurisdiction or an
arbitrator, or if FRANCHISOR or FRANCHISEE is required to enforce this Agreement
in a judicial or arbitration proceeding, the party prevailing in such proceeding
shall be entitled to recover from the other its costs and expenses, including
reasonable accounting, paralegal, legal, expert witness, attorneys’ fees and
arbitrator fees, whether incurred prior to, in preparation for or in
contemplation of the filing of any such proceeding.  If FRANCHISOR engages legal
counsel in connection with any failure by FRANCHISEE to pay when due amounts due
the FRANCHISOR or to submit when due any reports, information or supporting
records, or in connection with any failure to otherwise comply with this
Agreement, the FRANCHISEE shall reimburse the FRANCHISOR for any of the above
listed costs and expenses incurred by it, whether or not legal proceedings are
initiated.

 

H.                                    INJUNCTIVE RELIEF

 

Nothing in this Agreement bars FRANCHISOR’s right to obtain specific performance
of the provisions of this Agreement and injunctive relief against threatened
conduct that will cause FRANCHISOR, the Names and Marks or the GLORIA JEAN’S
System loss or damage, under customary equity rules, including applicable rules
for obtaining restraining orders and preliminary injunctions (subject to
FRANCHISOR’s obligation to arbitrate the underlying claim if required by
Section 16.B).  FRANCHISEE  agrees that FRANCHISOR may obtain such injunctive
relief in addition to such further or other relief as may be available at law or
in equity.  FRANCHISEE agrees that FRANCHISOR will not be required to post a
bond to obtain injunctive relief and that FRANCHISEE’s only remedy if an
injunction is entered against FRANCHISEE will be the dissolution of that
injunction, if warranted, upon due hearing (all claims for damages by injunction
being expressly waived hereby).

 

I.                                         BINDING EFFECT, MODIFICATION AND
REPRESENTATIONS

 

This Agreement is binding on the parties hereto and their respective executors,
administrators, heirs, assigns, and successors in interest, and will not be
modified or supplemented except by means of a written agreement signed by both
FRANCHISEE and FRANCHISOR’s President or one of FRANCHISOR’s Vice Presidents,
provided that changes to the OPERATING MANUAL may be made by FRANCHISOR at any
time and will be fully binding on FRANCHISEE notwithstanding any provisions of
this Section or otherwise.  No other officer, field representative, salesperson
or other person has the right or authority to sign on behalf of FRANCHISOR, to
make oral or written modifications to this Agreement, or to make

 

35

--------------------------------------------------------------------------------


 

any representations or agreements on behalf of FRANCHISOR, and any such
modifications, representations and/or agreements shall not be binding on
FRANCHISOR.

 

17.          CONSTRUCTION, ETC.

 

Except as expressly provided otherwise, nothing in this Agreement is intended,
nor will be deemed, to confer any rights or remedies on any person or legal
entity not a party hereto.  The headings of the several Sections hereof are for
convenience only and do not define, limit, or construe the contents of such
Sections.  The term “attorneys’ fees” will include, without limitation, legal
fees, whether incurred prior to, in preparation for, or in contemplation of, the
filing of any written demand or claim, action, hearing or proceeding to enforce
the obligations of this Agreement.  References to a “controlling interest” in a
business entity will mean fifty percent (50%) or more of the voting control of
such entity if such entity is a corporation, and any equity interest if such
entity is a partnership or limited liability company.  The term “affiliate”
means any past, present or future person, company or other entity which
controls, is controlled by or is under common control with another person,
company or other entity.  For purposes of this Agreement, “affiliates” of
FRANCHISOR includes, without limitation, Gloria Jean’s Gourmet Coffee Corp.,
Diedrich Coffee, Inc., Gloria Jean’s Inc., Coffee People Inc., Second Cup USA
Holdings Ltd. and The Second Cup Ltd.  The singular usage includes the plural
and the masculine and neuter usages include the other and the feminine.  If two
or more persons are at any time FRANCHISEE hereunder, whether or not as partners
or joint venturers, their obligations and liabilities to FRANCHISOR will be
joint and several.  This Agreement will be executed in multiple copies, each of
which will be deemed an original.  Each of the provisions of this Agreement
(including Sections 16 and 23) apply to any claim brought (or which could be
brought) by any owner and/or affiliate of FRANCHISEE’s or by or on FRANCHISEE’s
behalf.  If any limitation on FRANCHISEE’s rights (including, but not limited
to, any limitation on damages, waiver of jury trial, shortened period in which
to make any claim or otherwise) is held unenforceable with respect to
FRANCHISEE, then such limitation will not apply to FRANCHISOR.

 

18.                               NON-RETENTION OF FUNDS

 

FRANCHISEE does not have the right to offset or withhold payments owed to
FRANCHISOR (and/or any affiliate) for amounts purportedly due FRANCHISEE (or any
affiliate of FRANCHISEE’s) from FRANCHISOR and/or any of its affiliates as a
result of any dispute of any nature or otherwise, but will pay such amounts to
FRANCHISOR (or FRANCHISOR’s affiliate) and only thereafter seek reimbursement in
accordance with the provisions of Section 16.  If FRANCHISEE believes that
FRANCHISOR or any other person/entity has violated any legal duty to FRANCHISEE,
FRANCHISEE will, notwithstanding such dispute, pay as designated all sums
specified under this Agreement or any other agreement, whether to be paid to
FRANCHISOR or any affiliate (including royalties, any unpaid portion of the
initial franchise fee and any marketing contributions and/or amounts payable to
franchisee councils and/or cooperatives) and will not withhold any payments
until and unless such dispute has been finally determined in FRANCHISEE’s favor.

 

36

--------------------------------------------------------------------------------


 

19.                               SEVERABILITY; SUBSTITUTION OF VALID PROVISIONS

 

Except as otherwise stated in this Agreement, each provision of this Agreement,
and any portion of any provision, is severable (including, but not limited to,
any provision affecting any rights to recovery for breach of any legal
obligation, including but not limited to waiver of statutory benefits such as
rights to jury trial, exemplary or punitive damages, recovery of attorney’s fees
and/or shortening of statutes of limitations), and the remainder of this
Agreement will continue in full force and effect.  To the extent that any
provision restricting FRANCHISEE’s competitive activities is deemed
unenforceable, FRANCHISEE and FRANCHISOR agree that such provisions will be
enforced to the fullest extent permissible under governing law.  FRANCHISOR may
modify any invalid or unenforceable provision to the extent required to be valid
and enforceable and FRANCHISEE will be bound by the modified provisions.

 

20.                               WAIVERS

 

FRANCHISOR’s waiver of any breach(es) under this or any other agreement (whether
by failure to exercise a power or right available to FRANCHISOR, failure to
insist on strict compliance with the terms, obligations or conditions of any
agreement, development of a custom or practice between FRANCHISEE and FRANCHISOR
(or others) which is at variance with the terms of any agreement, acceptance of
partial or other payments or otherwise), whether with respect to FRANCHISEE or
others, will not affect FRANCHISOR’s rights with regard to any breach by
FRANCHISEE or anyone else or constitute a waiver of FRANCHISOR’s right to demand
exact compliance by FRANCHISEE with the terms of this Agreement or otherwise. 
Subsequent or other acceptance by FRANCHISOR of any payments or performance by
FRANCHISEE will not be deemed a waiver of any preceding or other breach by
FRANCHISEE of this Agreement or otherwise.  The rights and remedies provided in
this Agreement are cumulative and FRANCHISOR will not be prohibited from
exercising any rights or remedies provided under this Agreement or permitted
under law or equity.

 

21.                               CHOICE OF LAWS

 

Except to the extent governed by the United States Trademark Act of 1946 (Lanham
Act, 15 U.S.C. §§ 1051 et seq.) and except that all issues relating to
arbitrability or the enforcement or interpretation of the agreement to arbitrate
set forth in Paragraph B of this Section shall be governed by the Federal
Arbitration Act (9 U.S.C. §§ 1 et seq.) and the federal common law relating to
arbitration, this Agreement, the FRANCHISE and all other matters concerning
FRANCHISEE and FRANCHISOR (and its affiliates) shall be governed by the internal
laws of the state where the STORE is located (without reference to the choice of
law and conflict of law rules of that state), except that the provisions of any
law of that state regarding franchise disclosure, registration or relationship
and the regulations thereunder shall not apply unless its jurisdictional
requirements are met independently without reference to this Paragraph.

 

22.                               ENTIRE AGREEMENT

 

This Agreement, including the introduction and exhibits to it, together with the
OPERATING MANUAL, constitutes the entire agreement between FRANCHISOR and

 

37

--------------------------------------------------------------------------------


 

FRANCHISEE and there are no other oral or written understandings or agreements
between FRANCHISOR and FRANCHISEE concerning the subject matter of this
Agreement.  Except as expressly provided otherwise in this Agreement, this
Agreement may be modified only by written agreement signed by both FRANCHISOR
and FRANCHISEE.

 

23.                               INDEPENDENT CONTRACTORS AND INDEMNIFICATION

 

FRANCHISOR and FRANCHISEE are independent contractors.  FRANCHISOR and
FRANCHISEE agree that there does not exist any fiduciary relationship between
them.  FRANCHISEE shall conspicuously identify FRANCHISEE at the premises of the
STORE and in all dealings with suppliers, as the owner of the STORE.  Neither
FRANCHISOR nor FRANCHISEE shall make any agreements or representations in the
name of or on behalf of the other or that their relationship is other than
FRANCHISOR and FRANCHISEE and neither FRANCHISOR nor FRANCHISEE shall be
obligated by or have any liability under any agreements or representations made
by the other that are not expressly authorized hereunder, nor shall FRANCHISOR
be obligated for any damages to any person or property directly or indirectly
arising out of the operation of the STORE or FRANCHISEE’s business conducted
pursuant to the FRANCHISE, whether caused by FRANCHISEE’s negligent or willful
action or failure to act, FRANCHISOR shall have no liability for any sales, use,
excise, income, property or other taxes levied upon the STORE or its assets or
in connection with the sales made or business conducted by the STORE. 
FRANCHISEE agrees to indemnify FRANCHISOR, its affiliates, and their respective
shareholders, directors, officers, employees, agents, representatives,
successors and assigns (the “Indemnified Parties”) from and against, and to
reimburse any of the Indemnified Parties for, any and all claims, obligations,
damages, costs and taxes arising directly or indirectly out of the STORE’s
operations, the business FRANCHISEE conducts under this Agreement, or
FRANCHISEE’s breach of this Agreement.  This indemnification shall be fully
applicable, and shall not be voided or otherwise affected by any allegation or
claims that FRANCHISOR has been negligent in any degree.  For the purposes of
this indemnification, “claims” includes all obligations, damages (actual,
consequential, punitive or otherwise) and costs that any Indemnified Party
reasonably incurs in defending any claim against it, including, without
limitation, reasonable accountants’, arbitrators’, attorneys’ and expert witness
fees, costs of investigation and proof of facts, court costs, and other expenses
of litigation, arbitration or alternative dispute resolution, including travel
and living expenses, regardless of whether litigation, arbitration or
alternative dispute resolution is commenced.  FRANCHISOR shall have the right to
defend any such claim against it.  The indemnities and assumptions of
liabilities and obligations herein shall continue in full force and effect
subsequent to and notwithstanding the expiration or termination of this
Agreement.

 

24.                               NOTICES

 

                All written notices permitted or required to be delivered by the
provisions of this Agreement or of the OPERATING MANUAL, shall be deemed so
delivered on the date when hand delivered; one (1) day after sending by
telegraph or after the date of deposit, if deposited with a commercial delivery
service which guarantees next day delivery; or three (3) days after placed in
the mail by Registered or Certified Mail, Return Receipt Requested, postage
prepaid and addressed to the party to be notified at its most-current principal
business address of which the notifying party has been notified.

 

38

--------------------------------------------------------------------------------


 

25.                               EFFECTIVE DATE OF AGREEMENT

 

The “Term” of this Agreement shall take effect upon the date of FRANCHISOR’s
execution of this Agreement.

 

26.                               ACKNOWLEDGMENTS

 

FRANCHISEE acknowledges that it has conducted an independent investiga­tion of
the business authorized hereunder and recognizes that the business venture
con­templated by this Agreement involves business risks and that its success
will be largely dependent upon the ability of FRANCHISEE as an independent
business-person.  FRANCHISOR expressly disclaims the making of, and FRANCHISEE
acknowledges that it has not received, any warranty or guarantee, express or
implied, as to the potential volume, profits, or success of the business venture
contemplated by this Agreement.  FRANCHISEE acknowledges that it has read this
Agree­ment and the FRANCHISOR’s Uniform Franchise Offering Circular and that it
has no knowledge of any representation by the FRANCHISOR, or its officers,
directors, sharehold­ers, employees or agents that are contrary to the
statements made in the FRANCHISOR’s Uniform Franchise Offering Circular or to
the terms herein.

 

FRANCHISEE acknowledges that it has received, read, and understood this
Agreement and FRANCHISOR’s Uniform Franchise Offering Circular; that FRANCHISOR
has fully and adequately explained the provisions of each to FRANCHISEE’s
satisfaction; and that FRANCHISOR has accorded FRANCHISEE ample time and
opportunity to consult with advisors of its own choosing about the potential
benefits and risks of entering into this Agreement.

 

FRANCHISEE acknowledges that it received a copy of this Agreement, and any
agreements relating thereto, at least five (5) business days prior to the date
on which this Agreement has been executed.  FRANCHISEE further acknowledges that
FRANCHISEE has received the disclosure document required by the Trade Regulation
Rule of the Federal Trade Commission entitled Disclosure Requirement and
Prohibitions Concern­ing Franchising and Business Opportunity Ventures and
applicable state laws, if any, at least ten (10) business days prior to the date
on which this Agreement has been executed.

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
stated below.

 

FRANCHISOR:

FRANCHISEE(S) (INDIVIDUAL):

 

 

GLORIA JEAN’S GOURMET
COFFEES FRANCHISING CORP.

 

 

Name

 

 

By:

 

 

Signature

 

Signature

 

 

Name

 

 

 

Name

Signature

 

 

 

Title

 

Date:

 

 

 

 

 

 

FRANCHISEE (Corp., LLC or
Partnership)

 

 

 

Name

 

a/an                                       corporation
a/an                                        partnership
a/an                               limited liability company

 

 

 

 

 

By:

 

 

Signature

 

 

 

Name and Title

 

40

--------------------------------------------------------------------------------


 

EXHIBIT A

GUARANTY AND ASSUMPTION OF OBLIGATIONS

 

 

In consideration of, and as an inducement to, the execution of the above
Franchise Agreement and any Addenda thereto (individually or collectively the
“Agreement”) by GLORIA JEAN’S GOURMET COFFEES FRANCHISING CORP. (“FRANCHISOR”),
each of the undersigned (“GUARANTORS”) hereby personally and unconditionally (1)
guarantees to FRANCHISOR and its successors and assigns, for the term of the
Agreement and thereafter as provided in the Agreement, that
                                        (“FRANCHISEE”) shall punctually pay and
perform each and every undertaking, agreement and covenant set forth in the
Agreement and (2) agrees to be personally bound by, and personally liable for
the breach of, each and every provision in the Agreement, both monetary
obligations and obligations to take or refrain from taking specific actions or
to engage or refrain from engaging in specific activities.  Each of the
undersigned waives:

 

(1)                                  acceptance and notice of acceptance by
FRANCHISOR of the foregoing undertakings;

 

(2)                                  notice of demand for payment of any
indebtedness or nonperformance of any obligations hereby guaranteed;

 

(3)                                  protest and notice of default to any party
with respect to the indebtedness or nonperformance of any obligations hereby
guaranteed; and

 

(4)                                  any right he may have to require that an
action be brought against FRANCHISEE or any other person as a condition of
liability.

 

Each of the undersigned consents and agrees that:

 

(a)                                  his direct and immediate liability under
this guaranty shall be joint and several;

 

(b)                                 he shall render any payment or performance
required under the Agreement upon demand if FRANCHISEE fails or refuses
punctually to do so;

 

(c)                                  such liability shall not be contingent upon
or conditioned upon pursuit by FRANCHISOR of any remedies against FRANCHISEE or
any other person; and

 

(d)                                 such liability shall not be diminished,
relieved or otherwise affected by any extension of time, credit or the
indulgence which FRANCHISOR may from time to time grant to FRANCHISEE or to any
other person, including, without limitation, the acceptance of any partial
payment or performance, or the compromise or release of any claims, none of
which shall in any way modify or amend this guaranty, which shall be continuing
and irrevocable during the term of the Agreement.

 

If FRANCHISOR is required to enforce this Guaranty and Assumption of Obligations
in any judicial or arbitration proceeding or appeal thereof, the GUARANTORS
shall reimburse

 

A-1

--------------------------------------------------------------------------------


 

FRANCHISOR for its costs and expenses, including but not limited to, reasonable
accountants’, attorneys’, attorney assistants’, arbitrators’ and expert witness
fees, costs of investigation and proof of facts, court costs, other litigation
expenses and travel and living expenses, whether incurred prior to, in
preparation for or in contemplation of the filing of any written demand, claim,
action, hearing or proceeding to enforce this Guaranty and Assumption of
Obligations.

 

Each of the undersigned agrees to be personally bound by the arbitration
obligations under Section 16 of the Agreement, including, without limitation,
the obligation to submit to binding arbitration the claims described in
Section 16 of the Agreement in accordance with its terms.

 

IN WITNESS WHEREOF, each of the undersigned has hereunto affixed his signature
on the same day and year as the Agreement was executed.

 

WITNESS

 

GUARANTORS

 

 

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

Signature

 

State of                                   }

County of                               }                                      
ss.

 

On                               ,  before
me,                                                                                                                                         ,

Date

Name and Title of Officer (e.g., “Jane Doe, Notary Public”)

 

personally
appeared                                                                                                                                                                 ,

 

Name(s) of Signer(s)

 

 

•                  personally known to me

•                  proved to me on the basis of satisfactory evidence

 

to be the person(s) whose name(s) is/are subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that his/her/their authorized signature(s) on the
instrument the person(s), or the entity upon behalf of which the person(s)
acted, executed the instrument.

 

 

Witness my hand and official seal.

 

 

 

 

 

 

Place Notary Seal Above

Signature of Notary Public

 

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CONFIDENTIALITY AND NON-COMPETITION AGREEMENT

 

This “Agreement” is made and entered into as of this                day
of                                , 20     , by and among Franchisee, Covenantor
and GLORIA JEAN’S GOURMET COFFEES FRANCHISING CORP., an Illinois corporation
(“Franchisor”).

 

“Franchisee”:

 

“Covenantor”:                                                                ,
being [an owner], [an officer], [a director] [general partner], [managing
member] or [manager] of Franchisee.

 

Address:

 

 

 

1.                                       PREAMBLES

 

Franchisor has executed or intends to execute a “Franchise Agreement” with
Franchisee under which Franchisor grants to Franchisee certain rights with
regard to a “Gloria Jeans Coffees Store” (“GJC Store”), a “Gloria Jeans Coffees
Kiosk” (“GJC Kiosk”) or a “Gloria Jeans Coffees Cart” (“GJC Cart”).  Unless
otherwise specified, all references herein to GJC Stores include GJC Kiosks and
GJC Carts.  Before allowing Covenantor to have access to the Confidential
Information (as defined below) and as a material term of the Franchise Agreement
necessary to protect Franchisor’s confidential know-how and distinctive systems,
designs, decor, trade dress, specifications, standards and procedures authorized
or required by Franchisor from time to time for use in the operation of
Franchisee’s GJC Store, GJC Kiosk or GJC Cart (the “Store”) and Franchisor’s
proprietary rights in and Franchisee’s right to use the Confidential
Information, Franchisor and Franchisee require that Covenantor enter into this
Agreement.

 

To induce Franchisor to enter into the Franchise Agreement and/or to avoid a
material breach thereof Franchisor, Franchisee and Covenantor desire and
consider it to be in Covenantor’s best interests that Covenantor enter into this
Agreement.  Due to the nature of Franchisor’s and Franchisee’s business any use
or disclosure of the Confidential Information other than in accordance with this
Agreement will cause Franchisor and Franchisee substantial harm.

 

B-1

--------------------------------------------------------------------------------


 

2.                                       PROTECTION OF CONFIDENTIAL INFORMATION

 

Covenantor acknowledges and agrees that Franchisor possesses certain
confidential and proprietary information in which Franchisor possesses valuable
industrial and intellectual property rights consisting of the methods,
techniques, formats, specifications, procedures, information, systems, methods
of business management, sales and promotion techniques and knowledge of and
experience in the operation and franchising of GJC STORES (the “Confidential
Information”).  Franchisor and Franchisee will disclose such parts of the
Confidential Information as are required for Covenantor to perform its
obligations to Franchisee in furnishing Covenantor the training program, the
Operating Manual (as defined in the Franchise Agreement) and in guidance
furnished to Covenantor for his/her performance of services to Franchisee.

 

Covenantor agrees to use the Confidential Informa­tion only to the extent
reasonably necessary to perform Covenantor’s duties for Franchisee taking into
consideration the confidential nature of the Confidential Information. 
Covenantor may disclose the Confidential Information only as agent for
Franchisee.  Covenantor acknowledges and agrees that the unauthorized use or
duplication of the Confidential Information, including, without limitation, in
connection with any other business would be detrimental to Franchisor and
Franchisee and would constitute a breach of Covenantor’s obligations of
confidentiality and an unfair method of competition with Franchisor and other
GJC Stores owned by Franchisor, its affiliates or franchisees.

 

Covenantor acknowledges and agrees that the Confidential Information is
confidential to and a valuable asset of Franchisor.  The Confidential
Information will be disclosed to Covenantor solely on the condition that
Covenantor agrees to the terms and conditions of this Agreement.  Covenantor
therefore agrees that during the term of the Franchise Agreement and thereafter,
he/she:  (a) will not use the Confidential Information in any other business or
capacity; (b) will maintain the absolute confidentiality of the Confidential
Information; (c) will not make unauthorized copies of any portion of the
Confidential Information disclosed or recorded in written or other tangible
form; and (d) will adopt and implement all reasonable procedures prescribed from
time to time by Franchisor and Franchisee to prevent unauthorized use or
disclosure of or access to the Confidential Information.

 

Notwithstanding anything to the contrary contained in this Agreement the
restrictions on Covenantor’s disclosure and use of the Confidential Information
shall not apply to the following:  (a) information, methods, procedures,
techniques and knowledge which are or become generally known or easily
accessible other than by Covenantor’s breach of an obligation of
confidentiality; and (b) the disclosure of the Confidential Information pursuant
to applicable law or in judicial or administrative proceedings to the extent
that Covenantor is legally compelled or required by a regulatory body to
disclose such information, provided Covenantor has notified Franchisor and
Franchisee prior to disclosure and shall have used his/her best efforts to
obtain, and shall have afforded Franchisor and Franchisee the opportunity to
obtain, an appropriate assurance reasonably

 

B-2

--------------------------------------------------------------------------------


 

satisfactory to Franchisor of confidential treatment for the information
required to be so disclosed.

 

3.                                       IN-TERM RESTRICTIVE COVENANT.

 

Covenantor acknowledges and agrees that Franchisor and Franchisee would be
unable to protect the Confidential Information against unauthorized use or
disclosure and Franchisor would be unable to achieve a free exchange of ideas
and information among GJC Stores if persons authorized to use the Confidential
Information were permitted to engage in, have ownership interests in or perform
services for Competitive Businesses (as defined below).  Covenantor therefore
agrees that for as long as Covenantor is an owner, director, officer, general
partner, managing member or manager of Franchisee or is otherwise employed or
engaged by Franchisee, Covenantor shall not  (through a member of the immediate
family or otherwise) have any interest as an owner of (except of publicly-traded
securities or interests in other GJC Stores pursuant to other franchise
agreements with Franchisor or its affiliates), or assist or perform services as
a director, officer, employee, consultant, representative, agent or in any other
capacity, for, any business principally offering products substantially similar
to the products then being offered by the majority of the GJC Stores (a
“Competitive Business”), nor will Covenantor have any interest, as aforesaid,
in, or serve in any capacity, any entity which franchises or otherwise grants to
others the right to operate a Competitive Business.

 

4.                                       RESTRICTIVE COVENANT UPON TERMINATION
OR EXPIRATION OF THE FRANCHISE AGREEMENT OR COVENANTOR’S ASSOCIATION WITH
FRANCHISEE.

 

Upon the first to occur of:  (a) termination or expiration without renewal of
the Franchise Agreement; or (b) the date as of which Covenantor ceases to be an
owner, director, officer, general partner, managing member or manager of, or
otherwise employed or engaged by, Franchisee (both referred to herein as a
“Termination Event”), Covenantor agrees that, for a period of two (2) years
commencing on the effective date of a Termination Event, Covenantor shall not 
(through a member of the immediate family or otherwise) have any interest as an
owner of (except of publicly-traded securities or interests in other GJC Stores
pursuant to other franchise agreements with Franchisor or its affiliates), or
assist or perform services as a director, officer, employee, consultant,
representative, agent or in any other capacity for, any Competitive Business
located within either (i) the Standard Metropolitan Statistical Area wherein the
Store is located or (ii) a ten (10) mile radius from any then existing GJC
Store, nor will Covenantor have any interest, as aforesaid, in, or serve in any
capacity, any entity which franchises or otherwise grants to others the right to
operate a Competitive Business

 

Covenantor recognizes the broad scope of the restrictive covenants set forth in
Sections 3 and 4 of this Agreement, but agrees that they are reasonable.  If any
court or tribunal of competent jurisdiction shall refuse to enforce any such
covenant because it is more extensive whether as to time limit, geographic area,
scope of business or otherwise than is deemed reasonable, it is expressly
understood and agreed that such covenants

 

B-3

--------------------------------------------------------------------------------


 

shall not be void, but that the restrictions contained therein shall be deemed
reduced to the extent necessary to permit the enforcement of such covenants.

 

Covenantor expressly acknowledges and agrees that Covenantor possesses skills
and abilities of a general nature and has opportunities for exploiting such
skills.  Consequently enforcement of the covenants made in Sections 3 and 4 of
this Agreement will not deprive Covenantor of the ability to earn a living.

 

5.                                       SURRENDER OF DOCUMENTS.

 

Covenantor agrees that, as of the effective date of a Termination Event,
Covenantor shall immediately cease to use the Confidential Information disclosed
to or otherwise learned or acquired by Covenantor and return to Franchisee or to
Franchisor if directed by Franchisor all copies of the Confidential Information
loaned or made available to Covenantor.

 

6.                                       COSTS AND ATTORNEYS’ FEES.

 

In the event that Franchisor or Franchisee is required to enforce this Agreement
in an action against Covenantor, Covenantor shall reimburse Franchisor and/or
Franchisee if it/they prevail (whether or not awarded a money judgment) for
its/their reasonable attorneys’ fees, whether such fees are incurred before,
during or after any trial or administrative proceeding or on appeal.

 

7.                                       WAIVER.

 

Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant or
condition, nor shall any waiver or relinquishment of any right or remedy
hereunder at any one or more times be deemed a waiver or relinquishment of such
right or remedy at any other time or times.

 

8.                                       SEVERABILITY.

 

Each section, paragraph, term and provision of this Agreement and any portion
thereof shall be considered severable and if for any reason any such provision
is held to be invalid or contrary to or in conflict with any applicable present
or future law or regulation in a final, unappealable ruling issued by any court,
agency or tribunal with competent jurisdiction in a proceeding to which
Franchisor is a party, that ruling shall not impair the operation of or have any
other effect upon such other portions of this Agreement as may remain otherwise
intelligible. Such other portions shall continue to be given full force and
effect and bind the parties hereto.  Any portion held to be invalid shall be
deemed not to be a part of this Agreement from the date the time for appeal
expires if Covenantor is a party thereto or upon Covenantor’s receipt of a
notice from Franchisor that it will not enforce the section, paragraph, term or
provision in question.

 

B-4

--------------------------------------------------------------------------------


 

9.                                       RIGHTS OF PARTIES ARE CUMULATIVE.

 

The rights of the parties hereunder are cumulative and no exercise or
enforcement by a party hereto of any right or remedy granted hereunder shall
preclude the exercise or enforcement by them of any other right or remedy
hereunder or which they are entitled by law to enforce.

 

10.                                 BENEFIT.

 

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns.  In the event Franchisor
does not execute this Agreement (regardless of the reason) Franchisor shall be
deemed a third party beneficiary of  this Agreement and shall have the right to
enforce this Agreement directly.

 

11.                                 EFFECTIVENESS.

 

This Agreement shall be enforceable and effective when signed by Covenantor
regardless of whether and when Franchisor or Franchisee signs this Agreement.

 

12.                                 GOVERNING LAW/CONSENT TO JURISDICTION.

 

This Agreement and the relationship between the parties hereto shall be
construed and governed in accordance with the internal laws of the state in
which the Store is located without regard to its conflict of laws principles. 
Covenantor and Franchisee agree that they shall institute and that Franchisor
may institute any action against any of the parties hereto in any state or
federal court of general jurisdiction in the state court of general jurisdiction
or the Federal District Court nearest to Franchisor’s principal place of
business at the time such action is filed.  Covenantor and Franchisee
irrevocably submit to the jurisdiction of such courts and waive any objections
to either the jurisdiction or venue of such court.

 

B-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in multiple
counterparts as of the day and year first above written.

 

 

Covenantor:

Franchisee:

 

 

 

 

 

 

 

 

Print name of Covenantor

 

Print name of Franchisee

 

 

 

 

 

 

By:

 

 

 

Signature of Covenantor

 

Print Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

Franchisor:

 

 

 

 

 

GLORIA JEAN’S GOURMET
COFFEES FRANCHISING
CORP.

 

 

an Illinois corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

B-6

--------------------------------------------------------------------------------


 

EXHIBIT C

 

CONFIDENTIALITY AGREEMENT

 

This “Agreement” is made and entered into as of this          day
of                            , 20     , by and among Franchisee, Covenantor and
GLORIA JEAN’S GOURMET COFFEES FRANCHISING CORP., an Illinois corporation
(“Franchisor”).

 

“Franchisee”:

 

“Covenantor”:                                                                         ,
employed or engaged by Franchisee as
                                           .

 

Address:

 

 

1.                                       PREAMBLES

 

Franchisor has executed or intends to execute a “Franchise Agreement” with
Franchisee under which Franchisor grants to Franchisee certain rights with
regard to “Gloria Jean’s Coffees Stores” (“GJC Stores”), “Gloria Jean’s Coffees
Kiosks” (“GJC Kiosks”) or “Gloria Jean’s Coffees Carts” (“GJC Carts”).  Unless
otherwise specified, all references herein to GJC Stores include GJC Kiosks and
GJC Carts.  Before allowing Covenantor to have access to the Confidential
Information (as defined below) and as a material term of the Franchise Agreement
necessary to protect Franchisor’s confidential know-how and distinctive systems,
designs, decor, trade dress, specifications, standards and procedures authorized
or required by Franchisor from time to time for use in the operation of
Franchisee’s GJC Store, GJC Kiosk or GJC Cart (the “Store”) and Franchisor’s
proprietary rights in and Franchisee’s right to use the Confidential
Information, Franchisor and Franchisee require that Covenantor enter into this
Agreement.

 

To induce Franchisor to enter into the Franchise Agreement and/or to avoid a
material breach thereof Franchisor, Franchisee and Covenantor desire and
consider it to be in Covenantor’s best interests that Covenantor enter into this
Agreement.  Due to the nature of Franchisor’s and Franchisee’s business any use
or disclosure of the Confidential Information other than in accordance with this
Agreement will cause Franchisor and Franchisee substantial harm.

 

2.                                       PROTECTION OF CONFIDENTIAL INFORMATION.

 

Covenantor acknowledges and agrees that Franchisor possesses certain
confidential and proprietary information in which Franchisor possesses valuable
industrial and intellectual property rights consisting of the methods,
techniques, formats, specifications, procedures,

 

C-1

--------------------------------------------------------------------------------


 

information, systems, methods of business management, sales and promotion
techniques and knowledge of and experience in the operation and franchising of
GJC STORES (the “Confidential Information”).  Franchisor and Franchisee will
disclose such parts of the Confidential Information as are required for
Covenantor to perform his/her obligations to Franchisee in furnishing Covenantor
the training program, the Operating Manual (as defined in the Franchise
Agreement) and in guidance furnished to Covenantor for his/her performance of
services to Franchisee.

 

Covenantor agrees to use the Confidential Informa­tion only to the extent
reasonably necessary to perform Covenantor’s duties for Franchisee taking into
consideration the confidential nature of the Confidential Information. 
Covenantor may disclose the Confidential Information only as agent for
Franchisee. Covenantor acknowledges and agrees that the unauthorized use or
duplication of the Confidential Information, including, without limitation, in
connection with any other business would be detrimental to Franchisor and
Franchisee and would constitute a breach of Covenantor’s obligations of
confidentiality and an unfair method of competition with Franchisor and other
GJC Stores owned by Franchisor, its affiliates or franchisees.

 

Covenantor acknowledges and agrees that the Confidential Information is
confidential to and a valuable asset of Franchisor.  The Confidential
Information will be disclosed to Covenantor solely on the condition that
Covenantor agrees to the terms and conditions of this Agreement.  Covenantor
therefore agrees that during the term of the Franchise Agreement and thereafter,
he/she:  (a) will not use the Confidential Information in any other business or
capacity; (b) will maintain the absolute confidentiality of the Confidential
Information; (c) will not make unauthorized copies of any portion of the
Confidential Information disclosed or recorded in written or other tangible
form; and (d) will adopt and implement all reasonable procedures prescribed from
time to time by Franchisor and Franchisee to prevent unauthorized use or
disclosure of or access to the Confidential Information.

 

Notwithstanding anything to the contrary contained in this Agreement the
restrictions on Covenantor’s disclosure and use of the Confidential Information
shall not apply to the following:  (a) information, methods, procedures,
techniques and knowledge which are or become generally known or easily
accessible other than by Covenantor’s breach of an obligation of
confidentiality; and (b) the disclosure of the Confidential Information pursuant
to applicable law or in judicial or administrative proceedings to the extent
that Covenantor is legally compelled or required by a regulatory body to
disclose such information, provided Covenantor has notified Franchisor and
Franchisee prior to disclosure and shall have used his/her best efforts to
obtain, and shall have afforded Franchisor and Franchisee the opportunity to
obtain, an appropriate assurance reasonably satisfactory to Franchisor of
confidential treatment for the information required to be so disclosed.

 

4.                                       SURRENDER OF DOCUMENTS.

 

Covenantor agrees that as of the date on which Covenantor ceases to perform
services for Franchisee in connection with the Store, Covenantor shall
immediately cease to use the Confidential Information disclosed to or otherwise
learned or acquired by Covenantor and return

 

C-2

--------------------------------------------------------------------------------


 

to Franchisee or to Franchisor if directed by Franchisor all copies of the
Confidential Information loaned or made available to Covenantor.

 

5.                                       COSTS AND ATTORNEYS’ FEES.

 

In the event that Franchisor or Franchisee is required to enforce this Agreement
in an action against Covenantor, Covenantor shall reimburse Franchisor and/or
Franchisee if it/they prevail (whether or not awarded a money judgment) for
its/their reasonable attorneys’ fees, whether such fees are incurred before,
during or after any trial or administrative proceeding or on appeal.

 

6.                                       WAIVER.

 

Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant or
condition, nor shall any waiver or relinquishment of any right or remedy
hereunder at any one or more times be deemed a waiver or relinquishment of such
right or remedy at any other time or times.

 

7.                                       SEVERABILITY.

 

Each section, paragraph, term and provision of this Agreement and any portion
thereof shall be considered severable and if for any reason any such provision
is held to be invalid or contrary to or in conflict with any applicable present
or future law or regulation in a final, unappealable ruling issued by any court,
agency or tribunal with competent jurisdiction in a proceeding to which
Franchisor is a party, that ruling shall not impair the operation of or have any
other effect upon such other portions of this Agreement as may remain otherwise
intelligible. Such other portions shall continue to be given full force and
effect and bind the parties hereto.  Any portion held to be invalid shall be
deemed not to be a part of this Agreement from the date the time for appeal
expires if Covenantor is a party thereto or upon Covenantor’s receipt of a
notice from Franchisor that it will not enforce the section, paragraph, term or
provision in question.

 

8.                                       RIGHTS OF PARTIES ARE CUMULATIVE.

 

The rights of the parties hereunder are cumulative and no exercise or
enforcement by a party hereto of any right or remedy granted hereunder shall
preclude the exercise or enforcement by them of any other right or remedy
hereunder or which they are entitled by law to enforce.

 

9.                                       BENEFIT.

 

This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns.  In the event Franchisor
does not execute this Agreement (regardless of the reason) Franchisor shall be
deemed a third party beneficiary of  this Agreement and shall have the right to
enforce this Agreement directly.

 

C-3

--------------------------------------------------------------------------------


 

10.                                 EFFECTIVENESS.

 

This Agreement shall be enforceable and effective when signed by Covenantor
regardless of whether and when Franchisor or Franchisee signs this Agreement.

 

11.                                 GOVERNING LAW/CONSENT TO JURISDICTION.

 

This Agreement and the relationship between the parties hereto shall be
construed and governed in accordance with the internal laws of the state in
which the Store is located without regard to its conflicts of laws principles. 
Covenantor and Franchisee agree that they shall institute and that Franchisor
may institute any action against any of the parties hereto in any state or
federal court of general jurisdiction in the state court of general jurisdiction
or the Federal District Court nearest to Franchisor’s principal place of
business at the time such action is filed.  Covenantor and Franchisee
irrevocably submit to the jurisdiction of such courts and waive any objections
to either the jurisdiction or venue of such court.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in multiple
counterparts as of the day and year first above written.

 

Covenantor:

Franchisee:

 

 

 

 

 

 

Print name of Covenantor

Print name of Franchisee

 

 

 

 

 

 

By:

 

 

Signature of Covenantor

 

Print Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

Franchisor:

 

 

 

 

 

GLORIA JEAN’S GOURMET
COFFEES FRANCHISING CORP.

 

 

an Illinois corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Print Name:

 

 

 

 

Title:

 

 

 

C-4

--------------------------------------------------------------------------------